Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

dated as of April 15, 2019

among

BIO-RAD LABORATORIES, INC.,

THE LENDERS,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

BANK OF AMERICA, N.A.,

HSBC BANK USA, NATIONAL ASSOCIATION, and

MUFG UNION BANK, N.A.,

as Co-Syndication Agents,

and

CITIBANK, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

 

 

JPMORGAN CHASE BANK, N.A.,

as Sole Lead Arranger and Sole Book Runner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       Page   ARTICLE I     

DEFINITIONS

     1  

1.1.

  Defined Terms      1  

1.2.

  Terms Generally      23  

1.3.

  Interest Rates; LIBOR Notification      24   ARTICLE II     

THE CREDITS

     24  

2.1.

  Revolving Loans      24  

2.2.

  Repayment      25  

2.3.

  Ratable Loans; Types of Advances      25  

2.4.

  Letters of Credit      25  

2.5.

  [Intentionally Omitted]      29  

2.6.

  Commitment Fee; Reductions/Increase in Aggregate Commitment      29  

2.7.

  Minimum Amount of Each Advance      30  

2.8.

  Optional/Mandatory Prepayments      30  

2.9.

  Method of Selecting Types and Interest Periods for New Advances      31  

2.10.

  Conversion and Continuation of Outstanding Advances      31  

2.11.

  Changes in Interest Rate, etc.      32  

2.12.

  No Conversion or Continuation of Eurocurrency Advances After Default; Rates
Applicable After Default      32  

2.13.

  Method of Payment      33  

2.14.

  Noteless Agreement; Evidence of Indebtedness      33  

2.15.

  Telephonic Notices      34  

2.16.

  Interest Payment Dates; Interest and Fee Basis      34  

2.17.

  Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions/Increases      34  

2.18.

  Lending Installations      34  

2.19.

  Non-Receipt of Funds by the Agent      35  

2.20.

  Replacement of Lender      35  

2.21.

  Market Disruption      36  

2.22.

  Judgment Currency      36  

2.23.

  Defaulting Lenders      36  

2.24.

  Loan Modification Offers      38   ARTICLE III     

YIELD PROTECTION; TAXES

     39  

3.1.

  Yield Protection      39  

3.2.

  Changes in Capital Adequacy Regulations      40  

3.3.

  Alternate Rate of Interest      40  

3.4.

  Funding Indemnification      41  

3.5.

  Taxes      41  

3.6.

  Lender Statements; Survival of Indemnity      44  

 

i



--------------------------------------------------------------------------------

ARTICLE IV     

CONDITIONS PRECEDENT

     44  

4.1.

  Initial Advance      44  

4.2.

  Each Advance and Letter of Credit      45  

ARTICLE V

    

REPRESENTATIONS AND WARRANTIES

     45  

5.1.

  Existence and Standing      45  

5.2.

  Authorization and Validity      46  

5.3.

  No Conflict; Government Consent      46  

5.4.

  Financial Statements      46  

5.5.

  Material Adverse Change      46  

5.6.

  Taxes      46  

5.7.

  Litigation and Contingent Obligations      47  

5.8.

  Subsidiaries      47  

5.9.

  ERISA      47  

5.10.

  Accuracy of Information      47  

5.11.

  Regulation U      47  

5.12.

  Material Agreements      47  

5.13.

  Compliance With Laws      47  

5.14.

  Ownership of Properties      48  

5.15.

  Plan Assets; Prohibited Transactions      48  

5.16.

  Environmental Matters      48  

5.17.

  Investment Company Act      48  

5.18.

  Beneficial Ownership      48  

5.19.

  Anti-Corruption Laws and Sanctions      49  

5.20.

  EEA Financial Institutions      49  

5.21.

  Post-Retirement Benefits      49  

5.22.

  Insurance      49  

5.23.

  Reportable Transaction      49  

ARTICLE VI

    

COVENANTS

     49  

6.1.

  Financial Reporting      49  

6.2.

  Use of Proceeds      51  

6.3.

  Notice of Default      51  

6.4.

  Conduct of Business      51  

6.5.

  Taxes      52  

6.6.

  Insurance; Insurance and Condemnation Proceeds      52  

6.7.

  Compliance with Laws      52  

6.8.

  Maintenance of Properties      52  

6.9.

  Inspection      52  

6.10.

  Restricted Payments      52  

6.11.

  Indebtedness      53  

 

ii



--------------------------------------------------------------------------------

6.12.

  Merger      54  

6.13.

  Sale of Assets      55  

6.14.

  Investments and Acquisitions      55  

6.15.

  Liens      56  

6.16.

  [Reserved]      57  

6.17.

  Limitation on Payment Restrictions Affecting Subsidiaries      58  

6.18.

  [Reserved]      59  

6.19.

  Affiliates      59  

6.20.

  Unfunded Liabilities      59  

6.21.

  [Reserved]      59  

6.22.

  [Reserved]      59  

6.23.

  Sale and Leaseback Transactions      59  

6.24.

  Contingent Obligations      59  

6.25.

  Financial Contracts      59  

6.26.

  Financial Covenants      60  

6.27.

  Fiscal Year      60  

6.28.

  Guarantors      60  

ARTICLE VII

    

DEFAULTS

     61  

7.1.

  Breach of Representation or Warranty      61  

7.2.

  Nonpayment      61  

7.3.

  Breach of Certain Covenants      61  

7.4.

  Other Defaults      61  

7.5.

  Defaults as to Other Indebtedness      61  

7.6.

  Voluntary Bankruptcy      62  

7.7.

  Involuntary Bankruptcy      62  

7.8.

  Attachments      62  

7.9.

  Judgments      62  

7.10.

  ERISA; Withdrawal Liability      62  

7.11.

  ERISA; Insolvency/Termination      62  

7.12.

  Change in Control      63  

7.13.

  Guaranty      63  

ARTICLE VIII

    

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

     63  

8.1.

  Acceleration      63  

8.2.

  Amendments      63  

8.3.

  Preservation of Rights      64  

ARTICLE IX

    

GENERAL PROVISIONS

     65  

9.1.

  Survival of Representations      65  

9.2.

  Governmental Regulation      65  

9.3.

  Headings      65  

9.4.

  Entire Agreement      65  

 

iii



--------------------------------------------------------------------------------

9.5.

  Several Obligations; Benefits of this Agreement      65  

9.6.

  Expenses; Indemnification      65  

9.7.

  Numbers of Documents      66  

9.8.

  Accounting      66  

9.9.

  Severability of Provisions      67  

9.10.

  Nonliability of Lenders      67  

9.11.

  Confidentiality      68  

9.12.

  Disclosure      68  

9.13.

  Non-Reliance      69  

9.14.

  USA Patriot Act; Acknowledgment and Consent to Bail-In of EEA Financial
Institutions      69  

9.15.

  Interest Rate Limitation      69  

9.16.

  No Fiduciary Duty, etc.      70  

9.17.

  Certain ERISA Matters      70  

ARTICLE X

    

THE AGENT

     72  

10.1.

  Appointment; Nature of Relationship      72  

10.2.

  Powers      72  

10.3.

  General Immunity      72  

10.4.

  No Responsibility for Loans, Recitals, etc.      72  

10.5.

  Action on Instructions of Lenders      73  

10.6.

  Employment of Agents and Counsel      73  

10.7.

  Reliance on Documents; Counsel      73  

10.8.

  Agent’s Reimbursement and Indemnification      73  

10.9.

  Notice of Default      74  

10.10.

  Rights as a Lender      74  

10.11.

  Lender Credit Decision      74  

10.12.

  Successor Agent      74  

10.13.

  Agent’s Fee      75  

10.14.

  Delegation to Affiliates      75  

10.15.

  Guarantor Releases      75  

10.16.

  Co-Agents, etc.      75  

ARTICLE XI

    

SETOFF; RATABLE PAYMENTS

     75  

11.1.

  Setoff      75  

11.2.

  Ratable Payments      75  

11.3.

  Application of Payments      76  

11.4.

  Relations Among Lenders      76  

ARTICLE XII

    

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     77  

12.1.

  Successors and Assigns      77  

12.2.

  Participations      77  

12.3.

  Assignments      78  

12.4.

  Dissemination of Information      79  

12.5.

  Tax Treatment      80  

 

iv



--------------------------------------------------------------------------------

ARTICLE XIII

    

NOTICES

     80  

13.1.

  Notices; Electronic Communication      80  

ARTICLE XIV

    

COUNTERPARTS

     82  

ARTICLE XV

    

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     82  

15.1.

  CHOICE OF LAW      82  

15.2.

  CONSENT TO JURISDICTION      82  

15.3.

  WAIVER OF JURY TRIAL      83  

EXHIBITS

 

Exhibit A    —    Form of Compliance Certificate Exhibit B    —    Form of
Assignment and Assumption Exhibit C    —    Form of Revolving Loan Note
Exhibit D    —    Form of Commitment and Acceptance

SCHEDULES

 

Pricing Schedule

  

Commitment Schedule

  

Schedule 2.4    —    Existing Letters of Credit Schedule 4.1    —    List of
Closing Documents Schedule 5.7    —    Litigation Schedule 5.8    —   
Subsidiaries Schedule 5.22    —    Insurance Schedule 6.11    —    Indebtedness
Schedule 6.14    —    Investments Schedule 6.15    —    Liens

 

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Agreement, dated as of April 15, 2019, is among Bio-Rad Laboratories, Inc.,
the Lenders, JPMorgan Chase Bank, N.A., as Administrative Agent, Bank of
America, N.A., HSBC Bank USA, National Association, and MUFG Union Bank, N.A.,
as Co-Syndication Agents, and Citibank, N.A, and Wells Fargo Bank, National
Association, as Co-Documentation Agents.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the following terms have the
following meanings specified below:

“Accepting Lender” is defined in Section 2.24(A) hereof.

“Acquired Indebtedness” means Indebtedness of any Person existing at the time
such Person becomes a Subsidiary or is merged or consolidated into the Borrower
or one of its Subsidiaries.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Advance” means a borrowing hereunder, (i) made by some or all of the Lenders on
the same Borrowing Date, or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurocurrency Loans, in the same Agreed Currency and for the same Interest
Period.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Any member
of the Schwartz Group shall be deemed to be an Affiliate of the Borrower.

“Agent” means JPMorgan (including its branches and affiliates) in its capacity
as contractual representative of the Lenders pursuant to Article X, and not in
its individual capacity as a Lender, and any successor Agent appointed pursuant
to Article X.

“Agent Parties” has the meaning assigned to such term in Section 13.1.4.

 

1



--------------------------------------------------------------------------------

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as may be adjusted from time to time pursuant to the terms hereof. The
initial Aggregate Commitment is Two Hundred Million Dollars ($200,000,000).

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all Lenders.

“Agreed Currencies” means (i) Dollars and (ii) so long as such currency remains
an Eligible Currency, the Euro.

“Agreement” means this credit agreement, as it may be amended, restated or
modified and in effect from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
in the United States of America as in effect from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Eurocurrency Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that for the purpose of
this definition, the Eurocurrency Rate for any day shall be based on the LIBOR
Screen Rate (or if the LIBOR Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Eurocurrency Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Eurocurrency Rate, respectively. If the Alternate Base Rate is being used as
an alternate rate of interest pursuant to Section 3.3, then the Alternate Base
Rate shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above. For the avoidance of doubt, if the
Alternate Base Rate as determined pursuant to the foregoing would be less than
1.00%, such rate shall be deemed to be 1.00% for purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
commitment fees or letter of credit fees are accruing on the unused portion of
the Aggregate Commitment or on the amount available for drawing under
outstanding Letters of Credit, respectively, at such time as set forth in the
Pricing Schedule.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

“Arranger” means JPMorgan.

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

2



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 12.3.1), and accepted by the Agent, in the form of Exhibit B
or any other form approved by the Agent.

“Authorized Officer” means any of the Chairman, President, any Vice President,
Chief Financial Officer or Treasurer of the Borrower, acting singly, provided
that the Agent shall have received an incumbency certificate identifying such
officer by name and title and bearing such officer’s signature.

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

“Average Life” means, as of any date, with respect to any indebtedness or
redeemable equity security, the quotient obtained by dividing (i) the sum of the
products of (x) the number of years from such date to the date of each scheduled
principal or redemption payment (including any sinking fund or mandatory
redemption payment requirements) of such indebtedness or equity security
multiplied in each case by (y) the amount of such principal or redemption
payments by (ii) the sum of all such principal or redemption payments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards and
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such

 

3



--------------------------------------------------------------------------------

Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Governmental Authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrower” means Bio-Rad Laboratories, Inc., a Delaware corporation, and its
successors and assigns.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.9.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency
Advance, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in the relevant Agreed Currency in the London interbank
market or the principal financial center of such Agreed Currency.

“Buying Lender” is defined in Section 2.6(B)(ii) hereof.

“Capitalized Lease” of a Person means, subject to Section 9.8, any lease of
Property by such Person as lessee which would be capitalized on a balance sheet
of such Person prepared in accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means, subject to Section 9.8, the
amount of the obligations of such Person under Capitalized Leases which would be
shown as a liability on a balance sheet of such Person prepared in accordance
with Agreement Accounting Principles.

“Cash Equivalent Investments” means (i) direct obligations maturing within
thirteen months from the date of the acquisition thereof issued or fully
guaranteed by the United States of America or any agency thereof and backed by
the full faith and credit of the United States (ii) direct obligations maturing
within thirteen months from the date of the acquisition thereof and issued or
fully guaranteed by any state or territory of the United States of America which
maintains a short term credit quality rating of at least SP-1 or a long term
rating of at least AA- by Standard and Poor’s (or the equivalent rating by a
nationally recognized statistical rating organization), (iii) obligations of any
municipal governmental body or special assessment district within the U.S. with
a short term credit quality rating of at least SP-1 or long term credit quality
rating of at least AA- by Standard and Poor’s (or the equivalent rating by a
nationally recognized statistical rating organization) maturing within thirteen
months from the date of acquisition thereof, (iv) obligations of any corporation
who maintains a short term credit quality rating of at least A-1 or a senior
long term credit quality rating of at least AA- by Standard & Poor’s (or the
equivalent rating by a nationally recognized statistical rating organization)
(corporate securities may include commercial paper, corporate notes, medium term
notes, deposit notes and floating rate notes) maturing (or currently being
called and thus subject to redemption) within thirteen months from the date of
acquisition thereof,

 

4



--------------------------------------------------------------------------------

(v) obligations or investments issued or guaranteed by a financial institution
who maintains a short term credit quality rating of at least A-1 or a senior
long term credit quality rating of at least single-A by Standard & Poor’s (or
the equivalent rating by a nationally recognized statistical rating
organization) (including bankers acceptances and certificates of deposit)
maturing (or currently being called and thus subject to redemption) within
thirteen months from the date of acquisition thereof, (vi) senior classes of
pass-through securities and mortgage-backed certificates registered under the
Securities Exchange Act of 1933, with a long term credit quality rating of at
least AA- by Standard & Poor’s (or the equivalent rating by a nationally
recognized statistical rating organization) maturing within thirteen months from
the date of acquisition thereof, (vii) Public Securities Association (PSA)
repurchase agreements, master notes or deposits with financial institutions that
maintain a short term credit quality rating of at least A-1 or a senior long
term credit quality rating of at least AA- by Standard & Poor’s (or the
equivalent rating by a nationally recognized statistical rating organization)
maturing within thirteen months from the date of acquisition thereof,
(viii) shares in open-ended money market mutual funds, the underlying securities
of which have a weighted average maturity that is less than thirteen months,
whose assets maintain an average credit quality rating of at least single-A by
Standard & Poor’s (or the equivalent rating by a nationally recognized
statistical rating organization), (ix) auction rate securities with a long term
credit quality rating of AAA by Standard & Poor’s (or the equivalent rating by a
nationally recognized statistical rating organization) or with a long term
credit quality rating of at least AA and Aa2 by Standard & Poor’s and Moody’s
respectively (or the equivalent rating by two nationally recognized statistical
rating organizations) whose scheduled auction resets are within thirteen months
from the date of acquisition thereof, (x) demand deposit accounts maintained in
the ordinary course of business, (xi) securities issued or fully guaranteed by
any foreign government, the securities of which government are rated at least A
by Standard & Poor’s (or the equivalent rating by a nationally recognized
statistical rating organization) maturing within thirteen months from the date
of acquisition thereof and (xii) managed funds whose assets have a weighted
average maturity that is less than thirteen months and whose assets maintain an
average credit quality rating of at least single-A by Standard & Poor’s (or the
equivalent rating by a nationally recognized statistical rating organization).

“Change in Control” means:

(i) any merger or consolidation of the Borrower with or into any Person or any
sale, transfer or other conveyance, whether direct or indirect, of all or
substantially all of the Borrower’s assets, on a consolidated basis, in one
transaction or a series of related transactions, if, immediately after giving
effect to such transaction(s), either (x) any “person” or “group” (other than a
member of the Schwartz Group) is or becomes the “beneficial owner,” directly or
indirectly, of more than 40% of the Voting Equity Interests of the transferee(s)
or surviving entity or entities, and the Schwartz Group shall cease to own
beneficially at least a greater percentage of the Voting Equity Interests of the
transferee(s) or surviving entity or entities than such other “person” or
“group” or (y) the Schwartz Group shall cease to own beneficially a greater
percentage of the Voting Equity Interests of such transferee(s) or surviving
entity or entities than any other person or group;

(ii) any “person” or “group” (other than a member of the Schwartz Group) is or
becomes the “beneficial owner,” directly or indirectly, of more than 40% of the
Borrower’s Voting Equity Interests, and the Schwartz Group shall cease to own
beneficially at least a greater percentage of the Borrower’s Voting Equity
Interests than such other “person” or “group”;

 

5



--------------------------------------------------------------------------------

(iii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were not (a) directors of the
Borrower on the date of this Agreement or (b) nominated or appointed by the
board of directors of the Borrower;

(iv) the Borrower adopts a plan of liquidation or dissolution; or

(v) any “Change in Control” or “Change of Control” as defined in any agreement
governing Permitted Notes occurs and as a result thereof the Borrower is
required to prepay or repurchase, or make an offer to prepay or repurchase, such
Permitted Notes.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Closing Date” means the date on which each of the conditions precedent to the
initial Advance set forth in Section 4.1 are satisfied.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means, for each Lender, the obligation of such Lender pursuant to
Section 2.1 to make Revolving Loans and pursuant to Section 2.4.2 to purchase
participations in Letters of Credit not exceeding the amount set forth opposite
its name on the Commitment Schedule or as set forth in any Assignment and
Assumption relating to any assignment that has become effective pursuant to
Section 12.3.2, as such amount may be modified from time to time pursuant to the
terms hereof.

“Commitment and Acceptance” is defined in Section 2.6(B)(i) hereof.

“Commitment Increase Notice” is defined in Section 2.6(B)(i) hereof.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 13.1.4.

“Computation Date” is defined in Section 2.1(b).

 

6



--------------------------------------------------------------------------------

“Consideration” means with respect to any Permitted Acquisition, the aggregate
amount of consideration consisting of (A) cash payments, (B) Indebtedness issued
or assumed in connection with such Acquisition, (C) the reasonable projected
amount (discounted to present value of any non-contingent future payments and
(D) stock issued by the Borrower and its Subsidiaries.

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus, to the extent deducted from revenues in determining
Consolidated Net Income (without duplication), (i) Consolidated Interest Expense
and all non-cash interest expense, (ii) expense for income taxes paid or
accrued, (iii) depreciation, (iv) amortization, (v) extraordinary, unusual or
non-recurring losses, and (vi) any non-cash expenses or non-cash charges or
losses, including, without limitation, non-realized investment losses and minus,
to the extent included in Consolidated Net Income, (1) extraordinary gains and
gains from discontinued operations, all net of tax and to the extent realized,
(2) any cash payments made during such period in respect of items described in
clause (vi) above subsequent to the fiscal quarter in which the relevant
non-cash expenses or non-cash charges or losses were incurred, all calculated
for the Borrower and its Subsidiaries on a consolidated basis for such period,
and (3) non-realized investment gains; provided that the items to be added to
and subtracted from Consolidated Net Income with respect to any Subsidiary shall
be added or subtracted only to the extent and in the same proportions that
(a) the net income of such Subsidiary was included in the calculation of
Consolidated Net Income, if such Subsidiary is not a Wholly-Owned Subsidiary and
(b) the Consolidated EBITDA of such Subsidiary (calculated as if such Subsidiary
were the “Borrower”) is permitted to be paid or distributed as a dividend,
advance, loan or other distribution to the Borrower; provided further that with
regard to the net income of any entity in which the Borrower or a Subsidiary
owns an Equity Interest but such Equity Interest is insufficient to cause such
entity to be deemed a “Subsidiary” hereunder, the net income of such entity
shall not be included in the calculation of Consolidated Net Income except to
the extent that such net income was paid or distributed to the Borrower or the
Subsidiary, as applicable, as a dividend or other distribution on such entity’s
Equity Interest.

“Consolidated Funded Indebtedness” means at any time, without duplication, the
aggregate dollar amount of (i) Indebtedness (other than Rate Management
Obligations and similar obligations under other Financial Contracts) of the
Borrower and its Subsidiaries which has actually been funded and is outstanding
at such time, whether or not such amount is due and payable at such time, plus
(ii) undrawn amounts available under issued standby letters of credit, all
calculated on a consolidated basis as of such time, minus (iii) any amount of
Indebtedness with respect to which the Borrower has exercised its right to elect
to apply, and has so applied, legal defeasance and discharge, all in accordance
with the terms of the indenture or other agreement governing such Indebtedness,
as applicable.

“Consolidated Interest Expense” means, with reference to any period, the cash
interest expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period, provided, that Consolidated Net Income shall exclude the
net income, if positive, of any of the Borrower’s consolidated Subsidiaries to
the extent that the declaration or payment of dividends of similar distributions
is not at the time permitted by operation of the terms of its charter or by-laws
or any other agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Subsidiary.

 

7



--------------------------------------------------------------------------------

“Consolidated Tangible Net Worth” means, at any time, the consolidated
stockholders’ equity of the Borrower and its Subsidiaries calculated on a
consolidated basis in accordance with Agreement Accounting Principles minus any
Intangible Assets.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the Indebtedness of any other Person, or agrees to
maintain the net worth or working capital or other financial condition of any
other Person, or otherwise assures any creditor of such other Person against
loss, including, without limitation, any comfort letter or material take-or-pay
contract.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion/Continuation Notice” is defined in Section 2.10.

“Credit Party” means the Agent, the Issuing Lender, or any other Lender.

“Default” means an event described in Article VII.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Agent, or (d) has become the subject of
(A) a Bankruptcy Event or (B) a Bail-In Action.

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

 

8



--------------------------------------------------------------------------------

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in Dollars of the
amount of such currency if such currency is any currency other than Dollars,
calculated on the basis of the Exchange Rate, on or as of the most recent
Computation Date provided for in Section 2.1(b).

“Dollars” and “$” shall mean the lawful currency of the United States of
America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States of America, any State thereof or the District of Columbia other than a
Subsidiary which is directly or indirectly owned by a Foreign Subsidiary.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Commitment Amount” is defined in Section 2.6(B)(i) hereof.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Agent or the Issuing
Lender or any of its respective Related Parties or any other Person, providing
for access to data protected by passcodes or other security system.

 

9



--------------------------------------------------------------------------------

“Eligible Currency” means any currency other than Dollars (i) that is readily
available and not restricted, (ii) that is freely traded, (iii) in which
deposits are customarily offered to banks in the London interbank market,
(iv) which is convertible into Dollars in the international interbank market and
(v) as to which an Equivalent Amount may be readily calculated.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or hazardous wastes or the clean-up or other remediation thereof.

“Equity Interests” means (i) in the case of a corporation, corporate stock,
(ii) in the case of a limited liability company, association or business entity,
any and all shares, interests, participations, ownership or voting rights or
other equivalents (however designated) of corporate stock, (iii) in the case of
a partnership, partnership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person, in each case regardless of class or designation, and all warrants,
options, purchase rights, conversion or exchange rights, voting rights, calls or
claims of any character with respect thereto.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of Exchange Rate for such other currency on the London
market at 11:00 a.m., London time, on the date on or as of which such amount is
to be determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” and/or “EUR” means the single currency of the participating member states
of the European Union.

“Eurocurrency” means any Agreed Currency.

“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.10, bears interest at the applicable Eurocurrency Rate.

 

10



--------------------------------------------------------------------------------

“Eurocurrency Base Rate” means, with respect to any Eurocurrency Advance
denominated in any Agreed Currency and for any applicable Interest Period, the
London interbank offered rate administered by ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for such
Agreed Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Agent from time to time in its reasonable discretion (in each
case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, on the
Quotation Day for such currency and Interest Period; provided that, if the LIBOR
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; provided, further, that if a LIBOR Screen Rate shall
not be available at such time for such Interest Period (the “Impacted Interest
Period”), then the Eurocurrency Base Rate for such currency and such Interest
Period shall be the Interpolated Rate; provided, that, if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. It is understood and agreed that all of the terms and conditions
of this definition of “Eurocurrency Base Rate” shall be subject to Section 3.3.

“Eurocurrency Loan” means a Loan which, except as otherwise provided in
Section 2.10, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Payment Office” of the Agent shall mean the agency, office,
branch, affiliate or correspondent bank of the Agent as it may from time to time
specify to the Borrower and each Lender as its Eurocurrency Payment Office.

“Eurocurrency Rate” means, with respect to any Eurocurrency Advance for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the sum of (i) (a) the Eurocurrency Base Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate plus (ii) the
Applicable Margin.

“Exchange Rate” means, on any day, with respect to any Agreed Currency other
than Dollars, the rate at which such Agreed Currency may be exchanged into
Dollars for such Agreed Currency, as such rate was last provided (either by
publication or otherwise provided to the Agent) by the applicable Thomson
Reuters Corp. (“Reuters”) source on the Business Day (New York City time)
immediately preceding the date of determination. If such service ceases to be
available or ceases to provide a rate of exchange for the purchase of Dollars
with the Agreed Currency, the “Exchange Rate” shall be as provided by such other
publicly available information service which provides that rate of exchange at
such time in place of Reuters chosen by the Agent in its sole discretion (or if
such service ceases to be available or ceases to provide such rate of exchange,
the equivalent of such amount in Dollars as determined by the Agent using any
method of determination it deems appropriate in its sole discretion). If such
amount is denominated in any other currency, the “Exchange Rate” shall be the
equivalent of such amount in Dollars as determined by the Agent using any method
of determination it deems appropriate in its sole discretion.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

11



--------------------------------------------------------------------------------

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, (i) taxes imposed on or measured by its net income
or profits (however denominated), branch profits (or similar) taxes and
franchise taxes imposed on it, (a) by the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or any political
subdivision thereof, (b) by the jurisdiction in which the Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located or any political subdivision thereof or (c) as a result
of a present or former connection between such Lender or applicable Lending
Installation or Agent and the jurisdiction imposing such tax (other than
connection arising from such Lender, Lending Installation or Agent having
executed, delivered, become a party to, performed its obligations under,
received any payments under, or engaged in any other transaction pursuant to any
Loan Document) and (ii) any United States federal withholding taxes imposed
under FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
June 20, 2014 by and among the Borrower, the lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent, as amended, restated, supplemented or
otherwise modified prior to the Closing Date.

“Existing Letters of Credit” is defined in Section 2.4.7.

“Facility Termination Date” means April 15, 2024 or any earlier date on which
the Aggregate Commitment is reduced to zero or otherwise terminated pursuant to
the terms hereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
to implement such Sections of the Code entered into between any relevant
authorities on behalf of the United States and such jurisdiction.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction.

 

12



--------------------------------------------------------------------------------

“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin, in each case changing
when and as the Alternate Base Rate or Applicable Margin, as applicable,
changes.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.10, bears interest at the Floating Rate.

“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.10, bears interest at the Floating Rate.

“Foreign Currency” means Agreed Currencies other than Dollars.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Guaranteed Obligations” means, collectively, (i) the Obligations, (ii) all Rate
Management Obligations owing to any Lender or any Affiliate of any Lender and
(iii) all Banking Services Obligations owing to any Lender or any Affiliate of
any Lender; provided that the definition of “Guaranteed Obligations” shall not
create or include any guarantee by any Loan Party of any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.

“Guarantor” means each Subsidiary that executes a Guaranty pursuant to the terms
of Section 6.28, and its successors and assigns.

“Guaranty” means an unconditional guaranty of payment of the Guaranteed
Obligations, in form and substance satisfactory to the Agent, executed by any
Subsidiary pursuant to the terms of Section 6.28, in each case as the same may
from time to time be amended, modified, supplemented and/or restated (including
to add new Guarantors).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holders of Guaranteed Obligations” shall mean the holders of the Guaranteed
Obligations from time to time and shall include their respective successors,
transferees and assigns.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Base Rate”.

“Ineligible Institution” means (i) a natural person, (ii) a Defaulting Lender,
(iii) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

 

13



--------------------------------------------------------------------------------

“Indebtedness” of a Person means, without duplication, such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations which are evidenced by notes, acceptances, or other
instruments, (iv) obligations of such Person to purchase securities or other
Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (v) Capitalized Lease Obligations,
(vi) reimbursement obligations with respect to standby letters of credit,
whether drawn or undrawn, (vii) Rate Management Obligations, (viii) Off-Balance
Sheet Liabilities, (ix) all liabilities and obligations of the type described in
the preceding clauses (i) through (viii) of any other Person that such Person
has assumed or guaranteed or that are secured by a Lien on any Property of such
Person (provided, that if any such liability or obligation of such other Person
is not the legal liability of such Person, the amount thereof shall be deemed to
be the lesser of (1) the actual amount of such liability or obligation and
(2) the book value of such Person’s Property securing such liability or
obligation), and (x) any other obligation for borrowed money or other financial
accommodation which in accordance with Agreement Accounting Principles would be
shown as a liability on the consolidated balance sheet of such Person.

“Intangible Assets” means the aggregate amount, for the Borrower and its
Subsidiaries on a consolidated basis, of all assets classified as intangible
assets under Agreement Accounting Principles.

“Intercompany Indebtedness” means any Indebtedness owed by the Borrower or any
Subsidiary to the Borrower or any Subsidiary.

“Interest Period” means, with respect to a Eurocurrency Advance, a period of
one, two, three or six months commencing on a Business Day selected by the
Borrower pursuant to this Agreement. Such Interest Period shall end on the day
which corresponds numerically to such date the applicable number of months
thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, as
applicable, such Interest Period shall end on the last Business Day of such
next, second, third or sixth succeeding month, as applicable. If an Interest
Period would otherwise end on a day which is not a Business Day, such Interest
Period shall end on the next succeeding Business Day, provided, however, that if
said next succeeding Business Day falls in a new calendar month, such Interest
Period shall end on the immediately preceding Business Day, provided further, in
no event shall any Interest period extend beyond the Facility Termination Date.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available for the applicable currency) that is
shorter than the Impacted Interest Period; and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts or notes receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; stocks, bonds, mutual funds, partnership
interests, notes, debentures or other securities (other than treasury stock)
owned by such Person; any deposit accounts and certificate of deposit owned by
such Person; and structured notes, derivative financial instruments and other
similar instruments or contracts owned by such Person. Payment by a Person under
a guaranty by such Person of Indebtedness of another Person shall be deemed to
be an Investment by such Person in such other Person in the amount of such
payment.

 

14



--------------------------------------------------------------------------------

“Issuing Lender” means (i) JPMorgan in its separate capacity as an issuer of
Letters of Credit pursuant to Section 2.4.1 hereunder with respect to each
Letter of Credit issued or deemed issued by JPMorgan upon the Borrower’s request
(the “Principal Issuing Lender”) and (ii) any Lender (other than JPMorgan), in
such Lender’s separate capacity as an issuer of Letters of Credit pursuant to
Section 2.4.1 hereunder with respect to any and all Letters of Credit issued by
such Lender in its sole discretion upon the Borrower’s request. All references
contained in this Agreement and the other Loan Documents to the “Issuing Lender”
(but not the “Principal Issuing Lender”) shall be deemed to apply equally to
each of the institutions referred to in clauses (i) and (ii) of this definition
in their respective capacities as issuers of any and all Letters of Credit
issued by each such institution.

“JPMorgan” means JPMorgan Chase Bank, N.A., in its individual capacity and its
successors.

“L/C Draft” means a draft drawn on the Issuing Lender pursuant to a Letter of
Credit.

“L/C Exposure” means, at any time, the aggregate principal amount of all L/C
Obligations at such time. The L/C Exposure of any Lender at any time shall be
its Pro Rata Share of the total L/C Exposure at such time.

“L/C Interest” shall have the meaning ascribed to such term in Section 2.4.2.

“L/C Obligations” means, without duplication, an amount equal to the sum of
(i) the aggregate of the amount then available for drawing under each of the
Letters of Credit, (ii) the face amount of all outstanding L/C Drafts
corresponding to the Letters of Credit, which L/C Drafts have been accepted by
the Issuing Lender, (iii) the aggregate outstanding amount of all Reimbursement
Obligations at such time and (iv) the aggregate face amount of all Letters of
Credit requested by the Borrower but not yet issued (unless the request for an
unissued Letter of Credit has been denied). The LC Obligations of any Lender at
any time shall be its Pro Rata Share of the total LC Obligations at such time.

“Lenders” means the lending institutions listed on the Commitment Schedule and
any other Person that shall have become a Lender hereunder pursuant to
Section 2.6(B) or pursuant to an Assignment and Assumption and their respective
successors and assigns, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless otherwise specified, the
term “Lenders” includes the Issuing Lenders.

“Lender Increase Notice” is defined in Section 2.6(B)(i) hereof.

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
Administrative Questionnaire provided to the Agent by such Lender in connection
herewith or otherwise selected by such Lender or the Agent pursuant to
Section 2.18.

“Letter of Credit” means any letter of credit issued or to be issued by the
Issuing Lender pursuant to Section 2.4.1 and any Existing Letter of Credit.

 

15



--------------------------------------------------------------------------------

“Leverage Ratio” means, as of any date of calculation, the ratio of (i) (x)
Consolidated Funded Indebtedness outstanding on such date minus (y) the lesser
of (A) the sum of all unencumbered cash and Cash Equivalent Investments of the
Borrower held on deposit in the United States of America and (B) $250,000,000,
to (ii) Consolidated EBITDA for the Borrower’s then most-recently ended four
fiscal quarters.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Base Rate”.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, security deposit, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.

“Loan” means a Revolving Loan.

“Loan Documents” means this Agreement, any Notes issued pursuant to
Section 2.14, any Guaranty and the other documents and agreements contemplated
hereby and executed by the Borrower in favor of the Agent or any Lender.

“Loan Modification Agreement” is defined in Section 2.24(B) hereof.

“Loan Modification Offer” is defined in Section 2.24(A) hereof.

“Loan Parties” means the Borrower and each Guarantor.

“Margin Stock” shall have the meaning assigned thereto in Regulation U.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole, (ii) the ability of the Borrower and the
Guarantors (if any) collectively to perform their obligations under the Loan
Documents, or (iii) the validity or enforceability of any of the Loan Documents
or the rights or remedies of the Agent or the Lenders thereunder.

“Material Domestic Subsidiary” means (i) any Domestic Subsidiary (other than a
Guarantor) having assets (other than good will, non-U.S. domiciled assets and
Equity Interests in Foreign Subsidiaries) with a book value of $100,000,000 or
more, (ii) any group of Domestic Subsidiaries (other than Guarantors) on a
combined basis having such assets with a book value of $125,000,000 or more or
(iii) any Domestic Subsidiary that constitutes a Substantial Portion of the
Property of the Borrower and its Subsidiaries.

“Material Indebtedness” is defined in Section 7.5.

“Material Subsidiary” means any Subsidiary, or group of Subsidiaries on a
combined basis, that constitutes a Substantial Portion of the Property of the
Borrower and its Subsidiaries.

 

16



--------------------------------------------------------------------------------

“Modified Commitments” is defined in Section 2.24(A) hereof.

“Modified Facility Termination Date” is defined in Section 2.24(A) hereof.

“Modified Revolving Loans” is defined in Section 2.24(A) hereof.

“Moody’s” mean Moody’s Investors Service, Inc.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA and to which the Borrower, any of its Subsidiaries
or any member of the Controlled Group makes contributions, is obligated to make
contributions, or could reasonably be expected to incur any liability.

“Non-U.S. Lender” is defined in Section 3.5(iv).

“Note” means any promissory note issued at the request of a Lender pursuant to
Section 2.14 in the form of Exhibit C.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the Agent
from a federal funds broker of recognized standing selected by it; provided,
further, that if any of the aforesaid rates as so determined be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all unpaid Reimbursement Obligations, all accrued and unpaid fees and
all expenses, reimbursements, indemnities and other obligations of the Borrower
to the Lenders or to any Lender, the Issuing Lender, the Agent or any
indemnified party arising under the Loan Documents.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
recourse liability of such Person with respect to the collectability of accounts
or notes receivable sold by such Person, (ii) any liability under any Sale and
Leaseback Transaction which is not a Capitalized Lease, (iii) any liability
under any so-called “synthetic lease” transaction entered into by such Person,
or (iv) any obligation arising with respect to any other transaction which is
the functional equivalent of borrowing but which does not constitute a liability
on the balance sheet of such Person, but excluding from this clause (iv) any
lease of Property (other than a Capitalized Lease) by such Person as lessee
which has an original term (including any required renewals and any renewals
effective at the option of the lessor) of one year or more.

“Other Taxes” is defined in Section 3.5(ii).

 

17



--------------------------------------------------------------------------------

“Outstanding Credit Exposure” means, with respect to any Lender, at any
particular time, the sum of (i) the outstanding principal Dollar Amount of such
Lender’s Pro Rata Share of the Revolving Loans at such time, plus (ii) the
outstanding Dollar Amount of such Lender’s Pro Rata Share of the L/C Obligations
at such time.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Agent at which
overnight or weekend deposits in the relevant currency (or if such amount due
remains unpaid for more than three (3) Business Days, then for such other period
of time as the Agent may elect) for delivery in immediately available and freely
transferable funds would be offered by the Agent to major banks in the interbank
market upon request of such major banks for the relevant currency as determined
above and in an amount comparable to the unpaid principal amount of the related
Loan, plus any taxes, levies, imposts, duties, deductions, charges or
withholdings imposed upon, or charged to, the Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participants” is defined in Section 12.2.1.

“Payment Date” means the last day of each March, June, September and December,
commencing June 30, 2019.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Acquisition” means any Acquisition made by the Borrower or any of its
Subsidiaries, provided that (i) as of the date of the consummation of such
Acquisition, no Default or Unmatured Default shall have occurred and be
continuing or would result from such Acquisition, and the representation and
warranty contained in Section 5.11 shall be true both before and after giving
effect to such Acquisition, (ii) such Acquisition is consummated on a
non-hostile basis pursuant to a negotiated acquisition agreement approved by the
board of directors or other applicable governing body of the seller or entity to
be acquired, and no material challenge to such Acquisition (excluding the
exercise of appraisal rights) shall be pending or threatened by any shareholder
or director of the seller or entity to be acquired, (iii) the business to be
acquired in such Acquisition is reasonably related to one or more of the fields
of enterprise in which the Borrower and its Subsidiaries are engaged on the
Closing Date, (iv) as of the date of the consummation of such Acquisition, all
material approvals required in connection therewith shall have been obtained,
and (v) at the time of and immediately after giving effect (including pro forma
effect) to any such Acquisition, the Borrower shall be in compliance with the
covenants set forth in Section 6.26 on a pro forma basis acceptable to the
Agent.

“Permitted Notes” means the Borrower’s 4.875% Senior Notes due 2020 in the
principal amount of $425,000,000 outstanding on the Closing Date.

 

18



--------------------------------------------------------------------------------

“Permitted Refinancing” means Indebtedness of the Borrower the proceeds of which
are used to refinance Permitted Notes, provided that (i) the principal amount of
such Indebtedness does not exceed that of the Permitted Notes being refinanced
immediately before the respective refinancing is consummated (plus the amount of
any premium, fees, expenses and/or accrued interest actually paid on the
Permitted Notes so refinanced), (ii) all net proceeds of such Indebtedness are
substantially concurrently (or, if pursuant to a redemption notice or similar
instrument, within 45 days) applied to permanently repay or defease the
Permitted Notes being refinanced, (iii) such Indebtedness is scheduled to mature
(as determined under Agreement Accounting Principles) no earlier than the later
of (A) the maturity date of the Permitted Notes being refinanced and
(B) ninety-one (91) days following the Facility Termination Date, (v) such
Indebtedness has an Average Life at the time such Indebtedness is incurred that
is equal to or greater than the lesser of (A) the Average Life of the Permitted
Notes being refinanced and (B) the period from the date such Indebtedness is
incurred to the Facility Termination Date, and (vi) the terms of such
Indebtedness (including, without limitation, terms relating to security,
covenants, events of default and remedies, but excluding interest rates and
other economic terms so long as they are based on then current market
conditions) are not less favorable to the Borrower or to the Lenders than those
applicable to the Permitted Notes being refinanced.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower, any of its Subsidiaries or any member of the
Controlled Group could reasonably be expected to incur any liability.

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Agent) or any
similar release by the Federal Reserve Board (as determined by the Agent). Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced or quoted as being effective.

“Principal Issuing Lender” has the meaning set forth in the definition of
“Issuing Lender.”

“Proposed New Lender” is defined in Section 2.6(B)(i) hereof.

“Pro Rata Share” means, with respect to any Lender at any time, the fraction
(expressed as a percentage) obtained by dividing (a) such Lender’s Commitment at
such time by (b) the Aggregate Commitment at such time; provided, however, that
(1) in the case of Section 2.23 when a Defaulting Lender shall exist, “Pro Rata
Share” shall mean the fraction (expressed as a percentage) obtained by dividing
(x) such Lender’s Commitment at such time by (y) the Aggregate Commitment
(disregarding any Defaulting Lender’s Commitment) at such time and (2) if the
Commitments shall have been terminated at such time, then such Lender’s “Pro
Rata Share” shall mean such Lender’s Pro Rata Share immediately before the
termination (as subsequently modified by any assignment permitted under
Section 12.3 and giving effect to any Lender’s status as a Defaulting Lender at
the time of determination).

 

19



--------------------------------------------------------------------------------

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person, including, without limitation, Equity Interests of
Subsidiaries of such Person.

“Purchasers” is defined in Section 12.3.1.

“Quotation Day” means, with respect to any Eurocurrency Advance for any Interest
Period, two (2) Business Days prior to the commencement of such Interest Period
(unless, in each case, market practice differs in the relevant market where the
Eurocurrency Base Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Agent in accordance with market practice
in such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days)).

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into which is a rate swap,
basis swap, forward rate transaction, commodity swap, commodity option, equity
or equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures.

“Regulation D” means Regulation D of the Federal Reserve Board as from time to
time in effect and any successor thereto or other regulation or official
interpretation of said Board relating to reserve requirements applicable to
member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Federal Reserve Board as from time to
time in effect and any successor or other regulation or official interpretation
of said Board relating to the extension of credit by banks for the purpose of
purchasing or carrying margin stocks applicable to member banks of the Federal
Reserve System.

“Reimbursement Obligation” is defined in Section 2.4.3.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents,
advisors and representatives of such Person and such Person’s Affiliates.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event, provided, however, that a failure to
meet the minimum funding standard of Section 412 of the Code and of Section 302
of ERISA shall be a Reportable Event regardless of the issuance of a waiver of
the minimum funding standard in accordance with Section 412(c) of the Code or
Section 302(c) of ERISA.

 

20



--------------------------------------------------------------------------------

“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Commitment, or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding more than 50% of the aggregate unpaid principal
amount of the Aggregate Outstanding Credit Exposure.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.

“Revolving Advance” means an Advance consisting of Revolving Loans.

“Revolving Loan” means, with respect to any Lender, a loan made by such Lender
pursuant to Section 2.1. (or any conversion or continuation thereof).

“S&P” or “Standard and Poor’s” means Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person organized, located or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b), or (d) any
Person otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Schwartz Group” means David and Alice Schwartz, their family and heirs, and
corporations, partnerships and limited liability companies 100% owned by any of
the foregoing, trusts for the benefit of any of the foregoing and foundations
formed or established by any of the foregoing.

 

21



--------------------------------------------------------------------------------

“SEC” means the United States Securities and Exchange Commission, or any
successor agency thereto.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Selling Lender” is defined in Section 2.6(B)(ii) hereof.

“Single Employer Plan” means a Plan (other than a Multiemployer Plan).

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Federal Reserve Board, the
Financial Conduct Authority, the Prudential Regulation Authority, the European
Central Bank or other Governmental Authority for any category of deposits or
liabilities customarily used to fund loans in such currency, expressed in the
case of each such requirement as a decimal. Such reserve, liquid asset, fee or
similar requirement shall include those imposed pursuant to Regulation D.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve, liquid asset or similar
requirement.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Substantial Portion” means, with respect to the Property (other than good will)
of the Borrower and its Subsidiaries, Property which (i) represents more than
10% of the consolidated assets of the Borrower and its Subsidiaries as shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the end of the four fiscal quarter period ending immediately prior to the fiscal
quarter in which such determination is made, or (ii) is responsible for more
than 10% of the consolidated net income of the Borrower and its Subsidiaries as
reflected in the financial statements referred to in clause (i) above.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges, assessments, fees or withholdings, and any and all
liabilities with respect to the foregoing, but excluding Excluded Taxes.

“Transferee” is defined in Section 12.4.

 

22



--------------------------------------------------------------------------------

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurocurrency Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurocurrency Loan.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using
actuarial assumptions used to fund such Plans.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“U.S. Sanctions” means economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State.

“Voting Equity Interests” means Equity Interests which at the time are entitled
to vote in the election of, as applicable, directors, members or partners
generally.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

1.2. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply), and all
judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to

 

23



--------------------------------------------------------------------------------

any Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. Unless otherwise provided, dollar ($) baskets set forth in the
representations and warranties, covenants and events of default provisions of
this Agreement (and other similar baskets; it being understood that this
sentence does not apply to Article II of this Agreement) are calculated as of
each date of measurement by the Dollar Equivalents thereof as of such date of
measurement; provided that if any such baskets are exceeded solely as a result
of fluctuations in applicable currency exchange rates after the last time such
baskets were accessed, such baskets will not be deemed to have been exceeded
solely as a result of such fluctuations in currency exchange rates.

1.3. Interest Rates; LIBOR Notification. The interest rate on Eurocurrency Loans
is determined by reference to the Eurocurrency Rate, which for certain of such
Loans is derived from the London interbank offered rate. The London interbank
offered rate is intended to represent the rate at which contributing banks may
obtain short-term borrowings from each other in the London interbank market. In
July 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on certain Eurocurrency Loans. In light of this eventuality,
public and private sector industry initiatives are currently underway to
identify new or alternative reference rates to be used in place of the London
interbank offered rate. In the event that the London interbank offered rate is
no longer available or in certain other circumstances as set forth in
Section 3.3(b) of this Agreement, such Section 3.3(b) provides a mechanism for
determining an alternative rate of interest. The Agent will notify the Borrower,
pursuant to Section 3.3, in advance of any change to the reference rate upon
which the interest rate on such Eurocurrency Loans is based. However, the Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“Eurocurrency Base Rate” or with respect to any alternative or successor rate
thereto, or replacement rate thereof, including without limitation, whether the
composition or characteristics of any such alternative, successor or replacement
reference rate, as it may or may not be adjusted pursuant to Section 3.3(b),
will be similar to, or produce the same value or economic equivalence of, the
Eurocurrency Rate or have the same volume or liquidity as did the London
interbank offered rate prior to its discontinuance or unavailability.

ARTICLE II

THE CREDITS

2.1. Revolving Loans. (a) Commitment. From and including the date of this
Agreement and prior to the Facility Termination Date, each Lender severally
agrees, on the terms and conditions set forth in this Agreement, to make
Revolving Loans in Agreed Currencies to the Borrower from time to time in Dollar
Amounts not to exceed in the aggregate at any one time outstanding the Dollar
Amount of its

 

24



--------------------------------------------------------------------------------

Commitment minus the Dollar Amount of its Pro Rata Share of the L/C Obligations
outstanding at such time, provided, however, that no Revolving Advance will be
made if, before or after taking such Revolving Advance into account, the
Aggregate Outstanding Credit Exposure exceeds or would exceed the Aggregate
Commitment. All Floating Rate Loans shall be made in Dollars. Subject to the
terms of this Agreement, the Borrower may borrow, repay and reborrow Revolving
Loans at any time prior to the Facility Termination Date. The Commitments to
lend hereunder shall expire on the Facility Termination Date.

(b) Determination of Dollar Amounts; Required Payments. The Agent will determine
the Dollar Amount of:

(i) each Revolving Advance as of the date two (2) Business Days prior to the
Borrowing Date or, if applicable, the date of conversion/continuation of such
Revolving Advance, and

(ii) all outstanding Revolving Advances and L/C Obligations on and as of the
last Business Day of each quarter and on any other Business Day elected by the
Agent in its reasonable discretion or upon instruction by the Required Lenders.

Each day upon or as of which the Agent determines Dollar Amounts as described in
the preceding clauses (i) and (ii) is herein described as a “Computation Date”
with respect to Revolving Advances and L/C Obligations for which a Dollar Amount
is determined on or as of such day. If at any time the Dollar Amount of the
Aggregate Outstanding Credit Exposure (calculated, with respect to those
Revolving Advances and L/C Obligations denominated in Agreed Currencies other
than Dollars, as of the most recent Computation Date with respect thereto)
exceeds 105% of the Aggregate Commitment, the Borrower shall immediately repay
Revolving Advances in an aggregate principal amount such that after giving
effect thereto the Dollar Amount of the Aggregate Outstanding Credit Exposure
(calculated, with respect to those Revolving Advances and L/C Obligations
denominated in Agreed Currencies other than Dollars, as of the most recent
Computation Date with respect thereto) does not exceed the Aggregate Commitment.

2.2. Repayment. All outstanding Advances and all other unpaid Obligations shall
be paid in full by the Borrower on the Facility Termination Date.

2.3. Ratable Loans; Types of Advances. Each Advance hereunder shall consist of
Revolving Loans made from the several Lenders ratably in accordance with their
respective Pro Rata Shares. The Advances may be Floating Rate Advances (if
denominated in Dollars) or Eurocurrency Advances, or a combination thereof,
selected by the Borrower in accordance with Sections 2.9 and 2.10. After giving
effect to any Advance, unless the Agent shall consent, there shall not be more
than ten (10) different Interest Periods in effect with respect to all Advances
then outstanding.

2.4. Letters of Credit.

2.4.1. Letter of Credit Facility/Determination of Issuing Lender. (a) Upon
receipt of duly executed applications therefor, and such other documents,
instructions and agreements as the Issuing Lender may reasonably require, and
subject to the provisions of subsection (b) below, Section 2.1 and Article IV,
the Issuing Lender shall issue Letters of Credit denominated in any Agreed
Currency for the account of the Borrower (or for the account of the Borrower and
any of its Subsidiaries, provided that the obligations of any such Subsidiary
under an application for a Letter of Credit, if any, shall be limited to

 

25



--------------------------------------------------------------------------------

such Letter of Credit with respect to which it is named as an account party), on
terms as are reasonably satisfactory to the Issuing Lender; provided, however,
that no Letter of Credit will be issued for the account of the Borrower by the
Issuing Lender if on the date of issuance, before or after taking such Letter of
Credit into account, (i) the Aggregate Outstanding Credit Exposure exceeds or
would exceed the Aggregate Commitment, or (ii) the aggregate outstanding Dollar
Amount of the L/C Obligations exceeds or would exceed $25,000,000; and provided,
further, that no Letter of Credit shall be issued which has an expiration date
later than the earlier of (A) four years from the date of issuance thereof and
(B) the date which is five (5) Business Days immediately preceding the Facility
Termination Date. Each Letter of Credit may, upon the request of the Borrower,
include a provision whereby such Letter of Credit shall be renewed automatically
for additional consecutive periods of 12 months or less (but not beyond the date
that is five (5) Business Days prior to the Facility Termination Date) unless
the Issuing Lender notifies the beneficiary thereof at least thirty (30) days
prior to the then-applicable expiry date that such Letter of Credit will not be
renewed. Notwithstanding the foregoing, any Letter of Credit may expire no later
than one year after the Facility Termination Date so long as the Borrower cash
collateralizes an amount equal to 105% of the face amount of such Letter of
Credit, by no later than thirty (30) days prior to the Facility Termination
Date, in the manner described in Section 2.4.4 and otherwise on terms and
conditions reasonably acceptable to the applicable Issuing Lender and the Agent.

(b) Upon receipt of a request from the Borrower for the issuance of a Letter of
Credit, the Issuing Lender shall promptly give written notification to the Agent
of the Dollar Amount and Agreed Currency thereof. Within one (1) Business Day
after receipt of such notice, the Agent shall give written notification to the
Issuing Lender as to whether such Letter of Credit may or may not be issued,
based on the criteria set forth in clauses (i) and (ii) of the proviso in
subsection (a) above.

2.4.2. Letter of Credit Participation. Immediately upon the issuance of each
Letter of Credit by the Issuing Lender hereunder, each Lender shall be deemed to
have automatically, irrevocably and unconditionally purchased and received from
the Issuing Lender an undivided interest and participation in and to such Letter
of Credit, the obligations of the Borrower in respect thereof, and the liability
of the Issuing Lender thereunder (collectively, an “L/C Interest”) in an amount
equal to the amount available for drawing under such Letter of Credit multiplied
by such Lender’s Pro Rata Share.

The Issuing Lender will notify the Agent promptly upon presentation to it of an
L/C Draft or upon any other draw under a Letter of Credit, and the Agent will
promptly notify each Lender. On or at any time after the Business Day on which
the Issuing Lender makes payment of each such L/C Draft or any other draw on a
Letter of Credit, on demand of the Issuing Lender received by each Lender not
later than 1:00 p.m. (Chicago time) on such Business Day, each Lender shall make
payment on such Business Day to the Agent for the account of the Issuing Lender,
in immediately available funds in the Agreed Currency of such Letter of Credit,
in an amount equal to such Lender’s Pro Rata Share of the amount of the
Borrower’s unpaid Reimbursement Obligation with respect thereto.

Upon the Agent’s receipt of funds as a result of the Issuing Lender’s payment on
an L/C Draft or any other draw on a Letter of Credit issued by the Issuing
Lender, the Agent shall promptly pay such funds to the Issuing Lender. The
obligation of each Lender to pay the Agent for the account of the Issuing Lender
under this Section 2.4.2 shall be unconditional, continuing, irrevocable and
absolute. In the event that any Lender fails to make payment to the Agent of any
amount due under this Section 2.4.2, the Agent shall be entitled to receive,
retain and apply against such obligation the principal and interest otherwise
payable to such Lender hereunder until the Agent on behalf of the Issuing Lender
receives such payment from such Lender or such obligation is otherwise fully
satisfied; provided, however, that nothing contained in this sentence shall
relieve such Lender of its obligation to reimburse the Agent for such amount in
accordance with this Section 2.4.2.

 

26



--------------------------------------------------------------------------------

2.4.3. Reimbursement Obligation. The Borrower agrees unconditionally,
irrevocably and absolutely upon receipt of notice from the Agent or the Issuing
Lender to pay to the Agent, for the account of the Issuing Lender or the account
of the Lenders, as the case may be, the amount of each advance which has been
drawn under or pursuant to a Letter of Credit issued for its account or an L/C
Draft related thereto (such obligation of the Borrower to reimburse the Issuing
Lender or the Agent for an advance made under a Letter of Credit or L/C Draft
being hereinafter referred to as a “Reimbursement Obligation” with respect to
such Letter of Credit or L/C Draft), each such payment to be made by the
Borrower to the Agent no later than 2:00 p.m. (Chicago time) on the third
Business Day after the Business Day on which the Issuing Lender makes payment of
each such L/C Draft. The Issuing Lender may direct the Agent to make such demand
with respect to Letters of Credit issued by the Issuing Lender. If, for any
reason, the Borrower fails to repay a Reimbursement Obligation on the day such
Reimbursement Obligation arises, then such Reimbursement Obligation shall bear
interest from and after such day, until paid in full, at the interest rate
applicable to a Floating Rate Advance. Such interest shall be for the account of
the Issuing Lender until the Lenders make payment for their respective
participation interests in such Reimbursement Obligation in accordance with
Section 2.4.2.

2.4.4. Cash Collateral. Notwithstanding anything to the contrary herein or in
any application for a Letter of Credit, after the occurrence and during the
continuance of a Default, the Borrower shall, upon the Agent’s demand (and, in
the case of any Default described in Section 7.6 or 7.7, immediately, without
any demand or the taking of any other action by the Agent, the Issuing Lender or
any Lender), deliver to the Agent for the benefit of the Lenders, cash, or other
collateral of a type satisfactory to the Required Lenders, having a value, as
determined by such Required Lenders, equal to the aggregate outstanding L/C
Obligations of the Borrower. Any such collateral shall be held by the Agent in a
separate account appropriately designated as a cash collateral account in
relation to this Agreement and the Letters of Credit and retained by the Agent
for the benefit of the Lenders as collateral security for the Borrower’s
obligations in respect of this Agreement and each of the Letters of Credit and
L/C Drafts. Such amounts shall be applied to reimburse the Agent or the Issuing
Lender, as applicable, for drawings or payments under or pursuant to Letters of
Credit or L/C Drafts, or if no such reimbursement is required, to payment of
such of the other Obligations as the Agent shall determine. If no Default shall
be continuing, amounts remaining in any cash collateral account established
pursuant to this Section 2.4.4 which are not to be applied to reimburse the
Issuing Lender for amounts actually paid or, with respect to a previously
submitted draft, to be paid by the Issuing Lender in respect of a Letter of
Credit or L/C Draft shall be returned to the Borrower (after deduction of the
Agent’s reasonable expenses incurred in connection with such cash collateral
account).

2.4.5. Letter of Credit Fees. The Borrower agrees to pay in Dollars
(i) quarterly, in arrears, on each Payment Date to the Agent, for the ratable
benefit of the Lenders, a letter of credit fee in the amount of the Applicable
Fee Rate per annum on the aggregate average daily outstanding Dollar Amount
available for drawing under all of the Letters of Credit and (ii) to the Agent,
for the benefit of the Issuing Lender, a fronting fee of 1/8th of one percent
(0.125%) of the initial outstanding Dollar Amount available for drawing under
each Letter of Credit (other than the Existing Letters of Credit and other
Letters of Credit outstanding under the Existing Credit Agreement), payable on
the date of issuance of such Letter of Credit, plus all customary fees and other
issuance, amendment, document examination, negotiation and presentment expenses
and related charges in connection with the issuance, amendment, presentation of
L/C Drafts, and the like customarily charged by the Issuing Lender with respect
to standby

 

27



--------------------------------------------------------------------------------

and commercial Letters of Credit, including, without limitation, standard
commissions with respect to commercial Letters of Credit, payable at the time of
invoice of such amounts. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Participation fees and fronting fees in respect of Letters of Credit denominated
in Dollars shall be paid in Dollars, and participation fees and fronting fees in
respect of Letters of Credit denominated in a Foreign Currency shall be paid in
such Foreign Currency.

2.4.6. Indemnification; Exoneration. (a) In addition to amounts payable as
elsewhere provided in this Agreement, the Borrower agrees to protect, indemnify,
pay and save harmless the Agent, the Issuing Lender and each Lender from and
against any and all liabilities and costs which the Agent, the Issuing Lender or
any Lender may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit other than, in the case of the Issuing
Lender, as a result of its gross negligence or willful misconduct, as determined
by the final judgment of a court of competent jurisdiction, or (ii) the failure
of the Issuing Lender of a Letter of Credit to honor a drawing under such Letter
of Credit as a result of any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto Governmental Authority (all such acts
or omissions herein called “Governmental Acts”).

(b) As among the Borrower, the Lenders, the Issuing Lender and the Agent, the
Borrower assumes all risks of the acts and omissions of, or misuse of such
Letter of Credit by, the beneficiary of any Letter of Credit. In furtherance and
not in limitation of the foregoing, subject to the provisions of the Letter of
Credit applications and Letter of Credit reimbursement agreements executed by
the Borrower at the time of request for any Letter of Credit, the Issuing Lender
of a Letter of Credit, the Agent and the Lenders shall not be responsible (in
the absence of gross negligence or willful misconduct, as determined by the
final judgment of a court of competent jurisdiction, in connection therewith):
(i) for the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of the Letters of Credit, even if it should in fact prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) for the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) for failure of the beneficiary of a
Letter of Credit to comply duly with conditions required in order to draw upon
such Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex, or
other similar form of teletransmission or otherwise; (v) for errors in
interpretation of technical trade terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of a Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of the Agent, the Issuing Lender and the Lenders,
including, without limitation, any Governmental Acts. None of the above shall
affect, impair, or prevent the vesting of any of the Issuing Lender’s rights or
powers under this Section 2.4.6.

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender under or in connection with Letters of Credit issued on behalf of the
Borrower or any related certificates shall not, in the absence of gross
negligence or willful misconduct, as determined by the final judgment of a court
of competent jurisdiction, put the Issuing Lender, the Agent or any Lender under
any resulting liability to the Borrower or relieve the Borrower of any of its
obligations hereunder to any such Person.

 

28



--------------------------------------------------------------------------------

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.4.6 shall survive the payment in full of principal and interest
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.

2.4.7. Transitional Letter of Credit Provisions. The letters of credit described
on Schedule 2.4 (the “Existing Letters of Credit”) shall be deemed to constitute
Letters of Credit issued pursuant to Section 2.4.1 in which the Lenders
participate pursuant to Section 2.4.2.

2.4.8. Issuing Lender Agreements. Each Issuing Lender agrees that, unless
otherwise requested by the Agent, such Issuing Lender shall report in writing to
the Agent (i) on the first Business Day of each week, the daily activity (set
forth by day) in respect of Letters of Credit during the immediately preceding
week, including all issuances, extensions, amendments and renewals, all
expirations and cancellations and all disbursements and reimbursements, (ii) on
or prior to each Business Day on which such Issuing Lender expects to issue,
amend, renew or extend any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the aggregate face amount of the Letters of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension occurred (and
whether the amount thereof changed), it being understood that such Issuing
Lender shall not permit any issuance, renewal, extension or amendment resulting
in an increase in the amount of any Letter of Credit to occur without first
obtaining written confirmation from the Agent that it is then permitted under
this Agreement, (iii) on each Business Day on which such Issuing Lender pays any
amount in respect of one or more drawings under Letters of Credit, the date of
such payment(s) and the amount of such payment(s), (iv) on any Business Day on
which the Borrowers fail to reimburse any amount required to be reimbursed to
such Issuing Lender on such day, the date of such failure and the amount and
currency of such payment in respect of Letters of Credit and (v) on any other
Business Day, such other information as the Agent shall reasonably request.

2.5. [Intentionally Omitted].

2.6. Commitment Fee; Reductions/Increase in Aggregate Commitment. (A) Subject to
Section 2.23 hereof, the Borrower agrees to pay to the Agent for the account of
each Lender a commitment fee at a per annum rate equal to the Applicable Fee
Rate on the daily unused portion of such Lender’s Commitment (calculated as such
Lender’s Pro Rata Share of the Available Aggregate Commitment) from the date
hereof to and including the Facility Termination Date, payable on each Payment
Date hereafter and on the Facility Termination Date. The Borrower may
permanently reduce the Aggregate Commitment in whole, or in part ratably among
the Lenders in the minimum amount of $5,000,000 (and in integral multiples of
$1,000,000 in excess thereof), upon at least three (3) Business Days’ prior
written notice to the Agent, which notice shall specify the amount of any such
reduction, provided, however, that the amount of the Aggregate Commitment may
not be reduced below the aggregate principal Dollar Amount of the Aggregate
Outstanding Credit Exposure. All accrued commitment fees shall be payable on the
effective date of any termination of the obligations of the Lenders to make
Revolving Loans hereunder.

(B) Increase of Commitments. (i) At any time, the Borrower may request that the
Aggregate Commitment be increased; provided that (a) the Aggregate Commitment
shall at no time exceed $600,000,000 minus the aggregate amount of all
reductions in the Aggregate Commitment previously made pursuant to
Section 2.6(A), (b) each such request shall be in a minimum amount of at least
$10,000,000 and increments of $5,000,000 in excess thereof and (c) the Aggregate
Commitment

 

29



--------------------------------------------------------------------------------

may not be increased more than twice pursuant to this Section 2.6. Any increase
in the Aggregate Commitment shall be subject to the following conditions
precedent: (A) as of the proposed effective date of the increase in the
Aggregate Commitment all representations and warranties shall be true and
correct in all material respects as though made on such date and no event shall
have occurred and then be continuing which constitutes a Default or Unmatured
Default, (B) the Borrower, the Agent, provided that JPMorgan is at such time the
Principal Issuing Lender, JPMorgan in its capacity as such, and any financial
institution that shall have agreed to become a “Lender” party hereto (each a
“Proposed New Lender”) or Lender that shall have agreed to provide a
“Commitment” in support of such increase in the Aggregate Commitment shall have
executed and delivered a Commitment and Acceptance substantially in the form of
Exhibit D hereto (a “Commitment and Acceptance”), (C) counsel for the Borrower
and for the Guarantors shall have provided to the Agent supplemental opinions in
form and substance reasonably satisfactory to the Agent and (D) the Borrower and
the Proposed New Lender shall otherwise have executed and delivered such other
instruments and documents as may be required under Article IV or that the Agent
shall have reasonably requested in connection with such increase. If any fee
shall be charged by the applicable Lenders or Proposed New Lender in connection
with any such increase, such fee shall be in accordance with then prevailing
market conditions. Upon satisfaction of the conditions precedent to any increase
in the Aggregate Commitment, the Agent shall promptly advise the Borrower and
each Lender of the effective date of such increase. Upon the effective date of
any increase in the Aggregate Commitment that is supported by a Proposed New
Lender, such Proposed New Lender shall be a party to this Agreement as a Lender
and shall have the rights and obligations of a Lender hereunder. Nothing
contained herein shall constitute, or otherwise be deemed to be, a commitment on
the part of any Lender to increase its Commitment hereunder at any time.

2.7. Minimum Amount of Each Advance. Each Eurocurrency Advance in Dollars shall
be in the minimum amount of $5,000,000 (and in multiples of $1,000,000 if in
excess thereof), each Eurocurrency Advance in Euro shall be in the minimum
amount of EUR 5,000,000 (and in multiples of EUR 1,000,000 if in excess
thereof), and each Floating Rate Advance shall be in the minimum amount of
$250,000 (and in multiples of $250,000 if in excess thereof), provided, however,
that any Floating Rate Advance may be in the amount of the unused Aggregate
Commitment.

2.8. Optional/Mandatory Prepayments. (A) The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances, or, in a
minimum aggregate amount of $250,000 or any integral multiple of $250,000 in
excess thereof, any portion of the outstanding Floating Rate Advances upon
notice to the Agent not later than 12:00 noon (Chicago time) on the date of
payment (which shall be a Business Day). The Borrower may from time to time pay,
subject to the payment of any funding indemnification amounts required by
Section 3.4 but without penalty or premium, all outstanding Eurocurrency
Advances, or, in a minimum aggregate amount of $5,000,000 or any integral
multiple of $1,000,000 in excess thereof, any portion of the outstanding
Eurocurrency Advances in Dollars upon three (3) Business Days’ prior notice to
the Agent, and in a minimum aggregate amount of EUR 5,000,000 or any integral
multiple of EUR 1,000,000 in excess thereof, any portion of the outstanding
Eurocurrency Advances in Euro upon four (4) Business Days’ prior notice to the
Agent.

(B) If at any time and for any reason (other than fluctuations in currency
exchange rates) the Dollar Amount of the Aggregate Outstanding Credit Exposure
is greater than the Aggregate Commitment, the Borrower shall not later than the
following Business Day make a mandatory prepayment of the Loans in an amount
equal to such excess.

 

30



--------------------------------------------------------------------------------

2.9. Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurocurrency
Advance, the Interest Period and Agreed Currency applicable thereto from time to
time. The Borrower shall give the Agent irrevocable notice (a “Borrowing
Notice”) not later than 1:00 p.m. (Chicago time) on the Borrowing Date of each
Floating Rate Advance, at least three (3) Business Days before the Borrowing
Date for each Eurocurrency Advance in Dollars and at least four (4) Business
Days before the Borrowing Date for each Eurocurrency Advance in Euro,
specifying:

(i) the Borrowing Date, which shall be a Business Day, of such Advance,

(ii) the aggregate amount of such Advance,

(iii) the Type of Advance selected, and

(iv) in the case of each Eurocurrency Advance, the Interest Period and Agreed
Currency applicable thereto.

On each Borrowing Date, each Lender shall make available its Loan or Loans,
(i) if such Loan is denominated in Dollars, not later than 3:00 p.m. (Chicago
time) in Federal or other funds immediately available to the Agent, in Chicago,
Illinois, at its address specified in or pursuant to Article XIII and, (ii) if
such Loan is denominated in an Agreed Currency other than Dollars, not later
than 2:00 p.m., local time, in the city of the Agent’s Eurocurrency Payment
Office for such currency, in such funds as may then be customary for the
settlement of international transactions in such currency in the city of and at
the address of the Agent’s Eurocurrency Payment Office for such currency. Unless
the Agent determines that any applicable condition specified in Article IV has
not been satisfied, the Agent will make the funds so received from the Lenders
available to the Borrower at the Agent’s aforesaid address.

2.10. Conversion and Continuation of Outstanding Advances. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurocurrency Advances pursuant to this
Section 2.10 or are repaid in accordance with Section 2.8. Each Eurocurrency
Advance shall continue as a Eurocurrency Advance until the end of the then
applicable Interest Period therefor, at which time:

(i) each such Eurocurrency Advance denominated in Dollars shall be automatically
converted into a Floating Rate Advance unless (x) such Eurocurrency Advance is
or was repaid in accordance with Section 2.8 or (y) the Borrower shall have
given the Agent a Conversion/Continuation Notice (as defined below) requesting
that, at the end of such Interest Period, such Eurocurrency Advance either
continue as a Eurocurrency Advance for the same or another Interest Period or be
converted into a Floating Rate Advance; and

(ii) each such Eurocurrency Advance denominated in an Agreed Currency other than
Dollars shall automatically continue as a Eurocurrency Advance in the same
Agreed Currency with an Interest Period of one month unless (x) such
Eurocurrency Advance is or was repaid in accordance with Section 2.8 or (y) the
Borrower shall have given the Agent a Conversion/Continuation Notice (as defined
below) requesting that, at the end of such Interest Period, such Eurocurrency
Advance continue as a Eurocurrency Advance for the same or another Interest
Period.

 

31



--------------------------------------------------------------------------------

Subject to the terms of Section 2.7, the Borrower may elect from time to time to
convert all or any part of an Advance of any Type into any other Type or Types
of Advances denominated in the same Agreed Currency (subject to the terms of
Section 3.4). The Borrower shall give the Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of an Advance or
continuation of a Eurocurrency Advance not later than 12:00 noon (Chicago time)
at least one Business Day, in the case of a conversion into a Floating Rate
Advance, three (3) Business Days, in the case of a conversion into or
continuation of a Eurocurrency Advance denominated in Dollars, or four
(4) Business Days, in the case of a conversion into or continuation of a
Eurocurrency Advance denominated in an Agreed Currency other than Dollars, prior
to the date of the requested conversion or continuation, specifying:

(i) the requested date, which shall be a Business Day, of such conversion or
continuation, and

(ii) the Agreed Currency, amount and Type(s) of Advance(s) into which such
Advance is to be converted or continued and, in the case of a conversion into or
continuation of a Eurocurrency Advance, the duration of the Interest Period
applicable thereto.

2.11. Changes in Interest Rate, etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurocurrency Advance into a Floating Rate Advance pursuant to Section 2.10, to
but excluding the date it is paid or is converted into a Eurocurrency Advance
pursuant to Section 2.10 hereof, at a rate per annum equal to the Floating Rate
for such day. Changes in the rate of interest on that portion of any Advance
maintained as a Floating Rate Advance will take effect simultaneously with each
change in the Alternate Base Rate. Each Eurocurrency Advance shall bear interest
on the outstanding principal amount thereof from and including the first day of
the Interest Period applicable thereto to (but not including) the last day of
such Interest Period at the interest rate determined by the Agent as applicable
to such Eurocurrency Advance based upon the Borrower’s selections under Sections
2.9 and 2.10 and otherwise in accordance with the terms hereof. No Interest
Period may end after the Facility Termination Date.

2.12. No Conversion or Continuation of Eurocurrency Advances After Default;
Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.9 or 2.10, during the continuance of a Default the
Required Lenders may, at their option, by notice to the Borrower, declare that
(i) no outstanding Advance denominated in Dollars may be converted to or
continued as a Eurocurrency Advance, (ii) unless repaid, each Eurocurrency
Advance denominated in Dollars shall be converted to a Floating Rate Advance at
the end of the Interest Period applicable thereto and (iii) unless repaid, each
Eurocurrency Advance denominated in a Foreign Currency shall automatically be
continued as a Eurocurrency Advance with an Interest Period of one month. During
the continuance of a Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that
(i) each Eurocurrency Advance shall bear interest for the remainder of the
applicable Interest Period at the rate otherwise applicable to such Interest
Period plus 2% per annum, (ii) each Floating Rate Advance shall bear interest at
a rate per annum equal to the Floating Rate in effect from time to time plus 2%
per annum and (iii) the letter of credit fee payable pursuant to clause (i) of
Section 2.4.5 shall be increased by 2% per annum above the fee otherwise
applicable, provided that, during the continuance of a Default under Section 7.6
or 7.7, the interest rates and letter of credit fee set forth in clauses (i),
(ii) and (iii) above shall be applicable to all Advances and Letters of Credit,
respectively, without any election or action on the part of the Agent or any
Lender.

 

32



--------------------------------------------------------------------------------

2.13. Method of Payment. (i) Each Advance shall be repaid and each payment of
interest thereon shall be paid in the currency in which such Advance was made.
All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Agent at
(except as set forth in the next sentence) the Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the Agent
specified in writing by the Agent to the Borrower, by 2:00 p.m. (local time) at
the place of payment on the date when due and shall be applied ratably by the
Agent among the Lenders. All payments to be made by the Borrower hereunder in
any currency other than Dollars shall be made in such currency on the date due
in such funds as may then be customary for the settlement of international
transactions in such currency for the account of the Agent, at its Eurocurrency
Payment Office for such currency and shall be applied ratably by the Agent among
the Lenders. Each payment delivered to the Agent for the account of any Lender
shall be delivered promptly by the Agent to such Lender in the same type of
funds that the Agent received at, (a) with respect to Floating Rate Loans and
Eurocurrency Loans denominated in Dollars, its address specified pursuant to
Article XIII or at any Lending Installation specified in a notice received by
the Agent from such Lender and (b) with respect to Eurocurrency Loans
denominated in an Agreed Currency other than Dollars, in the funds received from
the Borrower at the address of the Agent’s Eurocurrency Payment Office for such
currency.

(ii) Notwithstanding the foregoing provisions of this Section, if, after the
making of any Advance in any currency other than Dollars, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Advance was made (the
“Original Currency”) no longer exists or the Borrower is not able to make
payment to the Agent for the account of the Lenders in such Original Currency,
then all payments to be made by the Borrower hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Amount (as
of the date of repayment) of such payment due, it being the intention of the
parties hereto that the Borrower take all risks of the imposition of any such
currency control or exchange regulations.

2.14. Noteless Agreement; Evidence of Indebtedness. (i) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(ii) The Agent shall also maintain accounts in which it will record (a) the
amount of each Loan made hereunder, the Agreed Currency and Type thereof and the
Interest Period with respect thereto, (b) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (c) the amount of any sum received by the Agent hereunder
from the Borrower and each Lender’s share thereof.

(iii) The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Obligations in
accordance with their terms.

 

33



--------------------------------------------------------------------------------

(iv) Any Lender may request that its Loans be evidenced by a promissory note (a
“Note”). In such event, the Borrower shall prepare, execute and deliver to such
Lender a Note payable to the order of such Lender in the form of Exhibit C.
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after any assignment pursuant to Section 12.3) be represented
by one or more Notes payable to the order of the payee named therein or any
assignee pursuant to Section 12.3, except to the extent that any such Lender or
assignee subsequently returns any such Note for cancellation and requests that
such Loans once again be evidenced as described in paragraphs (i) and (ii)
above.

2.15. Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Agreed
Currencies and Types of Advances and to transfer funds based on telephonic
notices made by any person or persons the Agent in good faith believes to be
acting on behalf of the Borrower, it being understood that the foregoing
authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. The Borrower agrees
to deliver promptly to the Agent a written confirmation, if such confirmation is
requested by the Agent, of each telephonic notice signed by an Authorized
Officer. If the written confirmation differs in any material respect from the
action taken by the Agent and the Lenders, the records of the Agent and the
Lenders shall govern absent manifest error.

2.16. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the date hereof, on any date on which the
Floating Rate Advance is prepaid, whether due to acceleration or otherwise, and
at maturity. Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Advance converted into a Eurocurrency Advance on a
day other than a Payment Date shall be payable on the date of conversion.
Interest accrued on each Eurocurrency Advance shall be payable on the last day
of its applicable Interest Period, on any date on which the Eurocurrency Advance
is prepaid, whether by acceleration or otherwise, and at maturity. Interest
accrued on each Eurocurrency Advance having an Interest Period longer than three
months shall also be payable on the last day of each three-month interval during
such Interest Period. Interest on Eurocurrency Advances, commitment fees and
letter of credit fees shall be calculated for actual days elapsed on the basis
of a 360-day year, and interest on Floating Rate Advances shall be calculated
for actual days elapsed on the basis of a 365/366-day year. Interest shall be
payable for the day an Advance is made but not for the day of any payment on the
amount paid if payment is received prior to 2:00 p.m. (local time) at the place
of payment. If any payment of principal of or interest on an Advance shall
become due on a day which is not a Business Day, such payment shall be made on
the next succeeding Business Day and, in the case of a principal payment, such
extension of time shall be included in computing interest in connection with
such payment.

2.17. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions/Increases. Promptly after receipt thereof (and in any event by 2:00
p.m., Chicago time, on the applicable Borrowing Date with respect to a Borrowing
Notice for a Floating Rate Advance), the Agent will notify each Lender of the
contents of each Aggregate Commitment reduction notice, Commitment Increase
Notice, Borrowing Notice, Conversion/Continuation Notice, and repayment notice
received by it hereunder. The Agent will notify each Lender of the interest rate
applicable to each Eurocurrency Advance promptly upon determination of such
interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate.

2.18. Lending Installations. Subject to Section 3.6, each Lender will book its
Loans at the appropriate Lending Installation listed on the administrative
information sheets provided to the Agent in connection herewith or such other
Lending Installation designated by such Lender in accordance with the final
sentence of this Section 2.18. All terms of this Agreement shall apply to any
such Lending Installation and the Loans and any Notes issued hereunder shall be
deemed held by each Lender for the benefit of any such Lending Installation.
Subject to Section 3.6, each Lender may, by written notice to the Agent and the
Borrower in accordance with Article XIII, designate replacement or additional
Lending Installations through which Loans will be made by it and for whose
account Loan payments are to be made.

 

34



--------------------------------------------------------------------------------

2.19. Non-Receipt of Funds by the Agent. (A) Unless the Borrower or a Lender, as
the case may be, notifies the Agent prior to the date on which it is scheduled
to make payment to the Agent of (i) in the case of a Lender, the proceeds of a
Loan, or (ii) in the case of the Borrower, a payment of principal, interest or
fees to the Agent for the account of the Lenders, that it does not intend to
make such payment, the Agent may assume that such payment has been made. The
Agent may, but shall not be obligated to, make the amount of such payment
available to the intended recipient in reliance upon such assumption. If such
Lender or the Borrower, as the case may be, has not in fact made such payment to
the Agent, the recipient of such payment shall, on demand by the Agent, repay to
the Agent the amount so made available together with interest thereon in respect
of each day during the period commencing on the date such amount was so made
available by the Agent until the date the Agent recovers such amount at a rate
per annum equal to (x) in the case of payment by a Lender, the greater of
(i) the Federal Funds Effective Rate for such day for the first three (3) days
and, thereafter, the interest rate applicable to the relevant Loan and (ii) a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency) or (y) in
the case of payment by the Borrower, the interest rate applicable to the
relevant Loan.

(B) If any Lender shall fail to make any payment or any Revolving Loan required
to be made by it pursuant to Sections 2.4.2, 2.4.3, 2.5.4, 2.19(A) or 10.8, then
the Agent may, in its discretion and notwithstanding any contrary provision
hereof, (i) apply any amounts thereafter received by the Agent for the account
of such Lender and for the benefit of the Agent or the Issuing Lenders to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under such Sections; in the case of each of (i) and
(ii) above, in any order as determined by the Agent in its discretion.

2.20. Replacement of Lender. If the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender, or if any
Lender’s obligation to make or continue, or to convert Floating Rate Advances
into, Eurocurrency Advances shall be suspended pursuant to Section 3.3, or if
any Lender refuses to consent to any amendment, waiver or other modification of
any Loan Document requested by the Borrower that requires the consent of a
greater percentage of the Lenders than the Required Lenders and such amendment,
waiver or other modification is consented to by the Required Lenders or any
Lender becomes a Defaulting Lender (any Lender so affected an “Affected
Lender”), the Borrower may elect to replace such Affected Lender as a Lender
party to this Agreement, provided that, concurrently with such replacement,
(i) another bank or other entity which is reasonably satisfactory to the
Borrower, the Agent and, provided that JPMorgan is at such time the Principal
Issuing Lender, JPMorgan in its capacity as such shall agree, as of such date,
to purchase for cash, in immediately available funds at a purchase price equal
to 100% of their principal amount, the Advances and other Obligations owing to
the Affected Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Affected Lender to be terminated as of such date and to comply with the
requirements of Section 12.3 applicable to assignments, and (ii) the Borrower
shall pay to such Affected Lender in same day funds on the day of such
replacement (A) all interest, fees and other amounts then accrued but unpaid to
such Affected Lender by the Borrower

 

35



--------------------------------------------------------------------------------

hereunder to and including the date of termination, including without limitation
payments due to such Affected Lender under Sections 3.1, 3.2 and 3.5, and (B) an
amount, if any, equal to the payment which would have been due to such Lender on
the day of such replacement under Section 3.4 had the Loans of such Affected
Lender been prepaid on such date rather than sold to the replacement Lender.

2.21. Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article II and Article IV with respect to any Advance request to
be made in any Agreed Currency other than Dollars, if there shall occur on or
prior to the date of such Advance any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Agent or the
Required Lenders make it impracticable for the Eurocurrency Loans comprising
such Advance to be denominated in the Agreed Currency specified by the Borrower,
then the Agent shall forthwith give notice thereof to the Borrower and the
Lenders, and such Loans shall not be denominated in such Agreed Currency but
shall be made on such Borrowing Date in Dollars, in an aggregate principal
amount equal to the Dollar Amount of the aggregate principal amount specified in
the related Borrowing Notice or Conversion/Continuation Notice, as the case may
be, as Floating Rate Loans, unless the Borrower notifies the Agent prior to
10:00 a.m. on such Borrowing Date that it elects not to borrow on such date.

2.22. Judgment Currency. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due from the Borrower hereunder in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase the specified currency with such
other currency at the Agent’s main Chicago office on the Business Day preceding
that on which final, non-appealable judgment is given. The obligations of the
Borrower in respect of any sum due to any Lender or the Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Agent (as the case may be) of any sum adjudged to be so due in
such other currency such Lender or the Agent (as the case may be) may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Lender or the Agent, as
the case may be, in the specified currency, the Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent, as the
case may be, against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Lender or the Agent, as the
case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 11.2, such Lender or the Agent, as the case may be,
agrees to remit such excess to the Borrower.

2.23. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.6(A);

 

36



--------------------------------------------------------------------------------

(b) any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Section 11.3 or otherwise) or received by the Agent
from a Defaulting Lender pursuant to Section 11.1 shall be applied at such time
or times as may be determined by the Agent as follows: first, to the payment of
any amounts owing by such Defaulting Lender to the Agent hereunder; second, to
the payment on a pro rata basis of any amounts owing by such Defaulting Lender
to any Issuing Lender hereunder; third, to cash collateralize the Issuing
Lenders’ L/C Exposure with respect to such Defaulting Lender in accordance with
this Section; fourth, as the Borrower may request (so long as no Default or
Unmatured Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; fifth, if so determined by the Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuing
Lenders’ future L/C Exposure with respect to such Defaulting Lender with respect
to future Letters of Credit issued under this Agreement, in accordance with this
Section; sixth, to the payment of any amounts owing to the Lenders or the
Issuing Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or the Issuing Lenders against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement or under any other Loan Document; seventh, so long as no Default or
Unmatured Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement or under any other Loan Document;
and eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or amounts drawn and outstanding under Letters of
Credit in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit related payments owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or Letter
of Credit related payments owed to, such Defaulting Lender until such time as
all Loans and funded and unfunded participations in the Borrower’s obligations
corresponding to such Defaulting Lender’s L/C Exposure are held by the Lenders
pro rata in accordance with the Commitments without giving effect to clause
(d) below. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(c) the Commitment and Outstanding Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 8.2); provided that this clause (c) shall
not apply to the vote of a Defaulting Lender in the case of an amendment, waiver
or other modification requiring the consent of such Lender or each Lender
directly affected thereby;

(d) if any L/C Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Shares but only to the extent that such reallocation does not, as to
any non-Defaulting Lender, cause such non-Defaulting Lender’s Outstanding Credit
Exposure to exceed its Commitment;

 

37



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Agent, cash collateralize for the benefit of the Issuing Lender
only the Borrower’s obligations corresponding to such Defaulting Lender’s L/C
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.4.4 so long
as such L/C Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.4.5
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.6(A) and Section 2.4.5 shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all letter of credit fees payable under Section 2.4.5 with
respect to such Defaulting Lender’s L/C Exposure shall be payable to the Issuing
Lender until and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and

so long as such Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.4.4, and L/C Exposure related to any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.23(c) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, no Issuing Lender shall be required
to issue, amend or increase any Letter of Credit, unless the Issuing Lender
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to such Issuing Lender to defease any risk to it in respect of such
Lender hereunder.

In the event that each of the Agent, the Borrower, each Issuing Lender agrees
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the L/C Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders as the
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Pro Rata Share.

2.24. Loan Modification Offers. (A) The Borrower may, by written notice to the
Agent, from time to time make up to three offers (the “Loan Modification Offer”)
to all the Lenders to extend the final maturity date of such Lenders’ respective
Revolving Loans and Commitments to a later maturity date (the “Modified Facility
Termination Date”) pursuant to procedures reasonably specified by the Agent and
reasonably acceptable to the Borrower (each Lender that accepts the Loan
Modification Offer, an “Accepting Lender”, and the Revolving Loans and
Commitments of the Accepting Lenders, the

 

38



--------------------------------------------------------------------------------

“Modified Revolving Loans” and the “Modified Commitments”, respectively). The
Loan Modification Offer shall set forth the proposed Modified Facility
Termination Date, the date on which the Loan Modification Agreement (as defined
below) is requested to become effective (which shall not be less than ten
(10) Business Days nor more than thirty (30) Business Days after the date of the
Loan Modification Offer) and such other principal terms on which the Borrower
proposes to enter into the Loan Modification Agreement.

(B) The Borrower, each Accepting Lender and the Agent shall execute and deliver
an amendment agreement (the “Loan Modification Agreement”) setting forth, to the
extent applicable, (i) the designation of the Modified Revolving Loans and
Modified Commitments, which shall be specified by the Agent, (ii) the Modified
Facility Termination Date (which, for purposes of clarity, shall be applicable
only to the Modified Revolving Loans and the Modified Commitments), (iii) the
interest rate or rates and fees applicable to the Modified Revolving Loans and
Modified Commitments and (iv) such additional amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the opinion of
the Agent, to give effect to the other provisions of the Loan Modification
Agreement described in clauses (i) through (iii) of this paragraph, and such
amendment will be effective to amend this Agreement and the other Loan Documents
on the terms set forth therein without the consent of any other Lender; provided
that the Loan Modification Agreement shall not alter the rights of any Lender
(other than the Accepting Lenders) in any manner that would not be permitted
under Section 8.2 without the consent of such Lender unless such consent shall
have been obtained. Notwithstanding the foregoing, the Loan Modification
Agreement shall not become effective unless (x) the Agent shall have received a
certificate of an Authorized Officer of the Borrower, dated as of the date of
effectiveness of the Loan Modification Agreement, confirming compliance with the
conditions precedent set forth in paragraphs (i) and (ii) of Section 4.2, (y)
the Agent shall have received all legal opinions, documents and certificates
reasonably requested by the Agent consistent with those delivered on the Closing
Date and (z) such other conditions as the parties to the Loan Modification
Agreement have agreed shall have been satisfied. The Agent shall promptly notify
each Lender as to the effectiveness of the Loan Modification Agreement.

ARTICLE III

YIELD PROTECTION; TAXES

3.1. Yield Protection. If any Change in Law shall:

(i) subject the Agent, any Lender or any applicable Lending Installation to any
taxes duties, levies, imposts, deductions, charges, assessments, fees or
withholdings (other than Taxes or Excluded Taxes governed by Section 3.5) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto, or

(ii) impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender or any applicable Lending Installation
(other than any component of the Statutory Reserve Rate taken into account in
determining the interest rate applicable to Eurocurrency Advances), or

(iii) impose any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation of making, funding or
maintaining its Loans or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with its Loans, or requires any
Lender or any applicable Lending Installation to make any payment calculated by
reference to the amount of Loans held or interest received by it, by an amount
reasonably deemed material by such Lender,

 

39



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to the Agent,
such Lender or applicable Lending Installation of making or maintaining its
Loans or Commitment or to reduce the return received by the Agent, such Lender
or applicable Lending Installation in connection with such Loans or Commitment,
then, within fifteen (15) days of demand by the Agent or such Lender, the
Borrower shall pay the Agent or such Lender such additional amount or amounts as
will compensate the Agent or such Lender for such increased cost or reduction in
amount received.

3.2. Changes in Capital Adequacy Regulations. If a Lender (including any Lender
in its capacity as the Issuing Lender) reasonably determines that the amount of
capital or liquidity required or expected to be maintained by such Lender, any
Lending Installation of such Lender or any corporation controlling such Lender
is increased as a result of a Change in Law, then, within fifteen (15) days of
demand by such Lender, the Borrower shall pay such Lender the amount necessary
to compensate for any shortfall in the rate of return on the portion of such
increased capital or liquidity which such Lender reasonably determines is
attributable to this Agreement, its Loans, its L/C Interests or its Commitment
to make Loans or to issue or participate in Letters of Credit hereunder (after
taking into account such Lender’s policies as to capital adequacy and
liquidity).

3.3. Alternate Rate of Interest. (a) If prior to the commencement of any
Interest Period for a Eurocurrency Advance:

 

  (i)

the Agent determines (which determination shall be conclusive absent manifest
error) that adequate and reasonable means do not exist for ascertaining the
Eurocurrency Rate or the Eurocurrency Base Rate, as applicable (including
because the LIBOR Screen Rate is not available or published on a current basis),
for the applicable currency and such Interest Period; or

 

  (ii)

the Agent is advised by the Required Lenders that the Eurocurrency Rate or the
Eurocurrency Base Rate, as applicable, for the applicable currency and such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for the applicable currency and such Interest Period;

then the Agent shall give notice thereof to the Borrower and the Lenders by
telephone, telecopy or electronic mail as promptly as practicable thereafter
and, until the Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any
Conversion/Continuation Notice that requests the conversion of any Revolving
Advance to, or continuation of any Revolving Advance as, a Eurocurrency Advance
shall be ineffective, and (B) if any Conversion/Continuation Notice requests a
Eurocurrency Advance, such Advance shall be made as an ABR Advance; provided
that if the circumstances giving rise to such notice affect only one Type of
Advances, then the other Type of Advances shall be permitted.

(b) If at any time the Agent determines (which determination shall be conclusive
absent manifest error) that (i) the circumstances set forth in clause (a)(i)
have arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (a)(i) have not arisen but either (w) the
supervisor for the administrator of the LIBOR Screen Rate has made a public
statement that the

 

40



--------------------------------------------------------------------------------

administrator of the LIBOR Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBOR Screen Rate), (x) the
administrator of the LIBOR Screen Rate has made a public statement identifying a
specific date after which the LIBOR Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBOR Screen Rate), (y) the supervisor for the
administrator of the LIBOR Screen Rate has made a public statement identifying a
specific date after which the LIBOR Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBOR
Screen Rate or a Governmental Authority having jurisdiction over the Agent has
made a public statement identifying a specific date after which the LIBOR Screen
Rate may no longer be used for determining interest rates for loans, then the
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the Eurocurrency Base Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Fee Rate or
Applicable Margin); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in
Section 8.2, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii)(w), clause (ii)(x) or
clause (ii)(y) of the first sentence of this Section 3.3(b), only to the extent
the LIBOR Screen Rate for the applicable currency and such Interest Period is
not available or published at such time on a current basis), (x) any
Conversion/Continuation Notice that requests the conversion of any Revolving
Advance to, or continuation of any Revolving Advance as, a Eurocurrency Advance
shall be ineffective, and (y) if any Borrowing Notice requests a Eurocurrency
Advance, such Advance shall be made as an ABR Advance.

3.4. Funding Indemnification. If any payment of a Eurocurrency Advance occurs on
a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurocurrency Advance is
not made or converted on the date specified by the Borrower for any reason other
than pursuant to Section 3.3 hereof or the default by one or more Lenders, the
Borrower will indemnify each Lender (other than any Lender in default of its
obligations under this Agreement) for any loss or cost actually incurred by it
resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurocurrency
Advance, but in any event not including lost profits.

3.5. Taxes. (i) All payments by the Borrower to or for the account of any Lender
or the Agent hereunder shall be made free and clear of and without deduction or
withholding for any and all Taxes except as required by applicable law. Subject
to Section 3.5(v) of this Agreement, if the Borrower shall be required by law to
deduct or withhold any Taxes from or in respect of any sum payable hereunder to
any Lender or the Agent, (a) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.5) such Lender or the Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (b) the Borrower shall make such deductions, (c) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the Agent
the original copy of a receipt evidencing payment thereof or other evidence of
such payment reasonably satisfactory to the Agent within thirty (30) days after
such payment is made.

 

41



--------------------------------------------------------------------------------

(ii) In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution or
delivery of, or otherwise with respect to, this Agreement, except any such
taxes, charges or similar levies imposed with respect to an assignment (“Other
Taxes”).

(iii) Subject to Section 3.5(v) of this Agreement, the Borrower hereby agrees to
indemnify the Agent and each Lender for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed on amounts
payable under this Section 3.5) paid by the Agent or such Lender and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. Payments due under this indemnification shall be made within
thirty (30) days of the date the Agent or such Lender makes demand therefor
pursuant to Section 3.6 and delivers to the Borrower (with a copy to the Agent)
either (A) a copy of the receipt issued by a Governmental Authority evidencing
payment of such Taxes or Other Taxes or (B) a certificate as to the amount of
such payment prepared in good faith.

(iv) Each Lender that is not a United States person as defined in
Section 7701(a)(30) of the Code (each a “Non-U.S. Lender”) agrees that it will,
on or prior to the date of this Agreement (and in the case of a Transferee that
is a Non-U.S. Lender, on or prior to the date such person acquires an interest
in any Loan Document), (i) deliver to each of the Borrower and the Agent two
duly completed copies of United States Internal Revenue Service Form W-8BEN,
W-8BEN-E, W-8ECI or W-8IMY (with all required documentation from each beneficial
owner), or (ii) in the case of a Non-U.S. Lender claiming exemption from the
withholding of United States federal income tax under Section 881(c) of the Code
with respect to payments of “portfolio interest”, deliver two duly completed
copies of United States Internal Revenue Service Form W-8BEN, or W-8BEN-E, as
applicable, and a certificate representing that such Lender is not (A) a “bank”
for purposes of Section 881(c) of the Code, (B) a ten-percent shareholder of the
Borrower (within the meaning of Section 871(h)(3)(B) of the Code) or (C) a
controlled foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code), certifying in either case that such Lender is
entitled to receive all payments under this Agreement without deduction or
withholding of any United States federal income taxes. Each Non-U.S. Lender
further undertakes to deliver to each of the Borrower and the Agent (x) renewals
or additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by the
Borrower or the Agent. All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive all payments
under this Agreement without deduction or withholding of any United States
federal income taxes, unless an event (including without limitation any change
in treaty, law or regulation) has occurred after the date of this Agreement and
prior to the date on which any such delivery would otherwise be required which
renders all such forms inapplicable or which would prevent such Lender from duly
completing and delivering any such form or amendment with respect to it and such
Lender advises the Borrower and the Agent that it is not capable of receiving
payments without any deduction or withholding of United States federal income
tax.

 

42



--------------------------------------------------------------------------------

(v) For any period during which a Lender has failed to provide the Borrower with
an appropriate form as required pursuant to clause (iv), above, or clause
(viii) below, with respect to any payment under the Agreement (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date such Lender becomes a party to this Agreement),
such Lender shall not be entitled to indemnification or any additional payments
under this Section 3.5 with respect to Taxes imposed by the United States on
such payment. If a Lender which is otherwise exempt from or subject to a reduced
rate of withholding tax become subject to Taxes because of its failure to
deliver a form required under clause (iv), above or clause (viii), below, the
Borrower shall take such steps as such Lender shall reasonably request to assist
such Non-U.S. Lender to recover such Taxes.

(vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement pursuant to the
law of any relevant jurisdiction or any treaty shall deliver to the Borrower
(with a copy to the Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate.

(vii) Each Lender shall severally indemnify the Agent, within thirty (30) days
after demand therefor, for (A) any Taxes attributable to such Lender (but only
to the extent that any Loan Party has not already indemnified the Agent for such
Taxes and without limiting the obligation of the Loan Parties to do so), and
(B) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such amounts were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this Section 3.5(vii).

(viii) On or prior to the date of this Agreement (and in the case of a
Transferee that is a Non-U.S. Lender, on or prior to the date such person
acquires an interest in any Loan Document), any Lender that is a United States
person as defined in section 7701(a)(30) of the Code, including any Transferee
that is a United States person, shall deliver to the Borrower (with a copy to
the Agent) a duly completed and signed Internal Revenue Service Form W-9 (or
successor form) establishing that the Lender is organized under the laws of the
United States and is not subject to backup withholding.

(ix) If any Agent or Lender determines, in its reasonable judgment, that, based
on a final determination, it has received a refund of, or a credit with respect
to, any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
Section 3.5 of this Agreement, it shall pay over such refund or credit to the
Borrower within ten (10) Business Days of the receipt of such refund or the use
of such credit. This section shall not be construed to require any Agent or
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or to any other Person.

(x) If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the

 

43



--------------------------------------------------------------------------------

Code) and such additional documentation reasonably requested by the Borrower or
the Agent as may be necessary for the Borrower and the Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section 3.5(x),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

3.6. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurocurrency Loans to reduce any liability of the Borrower to
such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurocurrency Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender. Each Lender shall
deliver a written statement of such Lender to the Borrower (with a copy to the
Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such
written statement shall set forth in reasonable detail the calculations upon
which such Lender determined such amount and shall be final, conclusive and
binding on the Borrower in the absence of manifest error. Determination of
amounts payable under such Sections in connection with a Eurocurrency Loan shall
be calculated as though each Lender funded its Eurocurrency Loan through the
purchase of a deposit of the type, currency and maturity corresponding to the
deposit used as a reference in determining the Eurocurrency Rate applicable to
such Loan, whether in fact that is the case or not. Unless otherwise provided
herein, the amount specified in the written statement of any Lender shall be
payable within fifteen (15) days after receipt by the Borrower of such written
statement. The obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5
shall survive payment of the Obligations and termination of this Agreement.

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Initial Advance. The Lenders shall not be required to make the initial
Loans hereunder unless:

(a) The Agent (or its counsel) shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence reasonably satisfactory to the Agent (which may include
facsimile transmission of a signed signature page to this Agreement) that such
party has signed a counterpart to this Agreement.

(b) The Agent shall have received a favorable written opinion (addressed to the
Agent and the Lenders and dated the Closing Date) of each of (i) Latham &
Watkins LLP and (ii) Timothy S. Ernst, counsel for the Borrower, each in form
and substance reasonably satisfactory to the Agent.

(c) The Lenders, the Agent and the Arranger shall have received all fees and
other amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

(d) The Agent shall have received such customary documents and certificates, all
in form and substance reasonably satisfactory to the Agent and as further
described in the list of closing documents attached as Schedule 4.1.

(e) The Agent shall have received evidence satisfactory to it that the
commitments under the Existing Credit Agreement shall have been terminated and
cancelled and all indebtedness thereunder shall have been fully repaid (except
to the extent being so repaid with the initial Revolving Loans, and except with
respect to Existing Letters of Credit continuing hereunder) and any and all
liens thereunder shall have been terminated.

 

44



--------------------------------------------------------------------------------

(f) (i) The Agent shall have received, prior to the Closing Date, all
documentation and other information regarding the Borrower requested in
connection with applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act, to the extent requested in writing
of the Borrower at least 10 days prior to the Closing Date and (ii) to the
extent the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, at least five days prior to the Closing Date, any Lender
that has requested, in a written notice to the Borrower at least 10 days prior
to the Closing Date, a Beneficial Ownership Certification in relation to the
Borrower shall have received such Beneficial Ownership Certification (provided
that, upon the execution and delivery by such Lender of its signature page to
this Agreement, the condition set forth in this clause (ii) shall be deemed to
be satisfied).

The Agent shall notify the Borrower and the Lenders of the Closing Date, and
such notice shall be conclusive and binding.

4.2. Each Advance and Letter of Credit. The Lenders shall not be required to
make any Advance, and the Issuing Lender shall not be required to issue any
Letter of Credit, unless on the applicable Borrowing Date or, in the case of a
Letter of Credit, the date of issuance:

(i) There exists no Default or Unmatured Default.

(ii) The representations and warranties contained in Article V are true and
correct in all material respects (or, in the case of any representation or
warranty qualified by materiality or Material Adverse Effect, in all respects)
as of such Borrowing Date or date of issuance except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects on and as of such earlier date.

Each Borrowing Notice with respect to each such Advance and each application
with respect to each such Letter of Credit shall constitute a representation and
warranty by the Borrower that the conditions contained in Section 4.2(i) and
(ii) have been satisfied. Subject to Section 2.10, the conditions contained in
this Section 4.2 shall not apply to the conversion or continuation of all or any
portion of any outstanding Advance.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

5.1. Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to own, operate and encumber its Property and to
conduct its business, as presently conducted in each jurisdiction in which its
business is conducted, except for any failure to be so authorized that could not
reasonably be expected to have a Material Adverse Effect.

 

45



--------------------------------------------------------------------------------

5.2. Authorization and Validity. Each Loan Party has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by each Loan
Party of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate (or
equivalent) proceedings, and the Loan Documents to which such Loan Party is a
party constitute legal, valid and binding obligations of such Loan Party
enforceable against such Loan Party in accordance with their respective terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

5.3. No Conflict; Government Consent. Neither the execution and delivery by the
Loan Parties of the Loan Documents, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will
(i) violate any law, rule, regulation, order, writ, judgment, injunction, decree
or award binding on the Borrower or any of its Subsidiaries or (ii) violate the
Borrower’s or any Subsidiary’s articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by-laws, or operating or other management agreement, as the case
may be, or (iii) violate the provisions of any indenture, material instrument or
material agreement to which the Borrower or any of its Subsidiaries is a party
or is subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, or (iv) result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Borrower or any
Subsidiary pursuant to the terms of any indenture, instrument or agreement. No
order, consent, adjudication, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, or other action
in respect of any Governmental Authority which has not been obtained by the
Borrower or any of its Subsidiaries, is required to be obtained by the Borrower
or any of its Subsidiaries in connection with the execution and delivery of the
Loan Documents, the borrowings under this Agreement, the payment and performance
by the Borrower of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents, except filings, consents or notices
which have been made, obtained or given, or which, if not made, obtained or
given, individually or in the aggregate could not reasonably be expected to have
a Material Adverse Effect.

5.4. Financial Statements. The December 31, 2018 audited consolidated financial
statements of the Borrower and its Subsidiaries heretofore delivered to the
Lenders were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the consolidated financial condition and operations of the Borrower and
its Subsidiaries at such dates and the consolidated results of their operations
for the periods then ended, subject, in the case of such unaudited financial
statements, to normal year-end adjustments and the absence of notes.

5.5. Material Adverse Change. Since December 31, 2018 there has been no change
in the business, Property, financial condition or results of operations of the
Borrower and its Subsidiaries taken as a whole, which could reasonably be
expected to have a Material Adverse Effect.

5.6. Taxes. The Borrower and its Subsidiaries have filed all material United
States federal tax returns and all other material tax returns which are required
to be filed and have paid all material taxes due pursuant to said returns or
pursuant to any assessment received by the Borrower or any of its Subsidiaries,
except such taxes, if any, as are not yet due and payable or are being contested
in good faith and as to which adequate reserves have been provided in accordance
with Agreement Accounting Principles. No tax liens have been filed and no claims
are being asserted with respect to any such material taxes, except such taxes,
if any, as are not yet due and payable or are being contested in good faith and
as to which adequate reserves have been provided in accordance with Agreement
Accounting Principals. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of any taxes are adequate in accordance
with Agreement Accounting Principles.

 

46



--------------------------------------------------------------------------------

5.7. Litigation and Contingent Obligations. Except as set forth on Schedule 5.7,
there is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any of their officers, threatened
against or affecting the Borrower or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of any Loans. As of the Closing Date, other
than any liability incident to any litigation, arbitration or proceeding which
(i) could not reasonably be expected to have a Material Adverse Effect or
(ii) is set forth on Schedule 5.7, the Borrower and its Subsidiaries have no
material contingent obligations not provided for or disclosed in the financial
statements referred to in Section 5.4 or the footnotes thereto.

5.8. Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries of
the Borrower as of the Closing Date, setting forth their respective
jurisdictions of organization and the percentage of their respective Equity
Interests owned by the Borrower or other Subsidiaries. All of the issued and
outstanding Equity Interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interest) duly authorized
and issued and are fully paid and non-assessable. No Material Domestic
Subsidiaries exist as of the Closing Date.

5.9. ERISA. Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: there are no Unfunded Liabilities
under any Single Employer Plans; none of the Borrower, any of its Subsidiaries
or any other member of the Controlled Group has incurred, or is reasonably
expected to incur, any withdrawal or partial withdrawal liability to
Multiemployer Plans; each Plan complies in all material respects with all
applicable requirements of law and regulations; no Reportable Event has occurred
with respect to any Plan; none of the Borrower, any of its Subsidiaries or any
other member of the Controlled Group has withdrawn from any Plan or initiated
steps to do so; and no steps have been taken to terminate or appoint a trustee
to administer any Plan.

5.10. Accuracy of Information. The information, exhibits and reports furnished
by the Borrower or any of its Subsidiaries to the Agent or to any Lender in
connection with the negotiation of, or compliance with, the Loan Documents,
taken as a whole, do not contain any material misstatement of fact or omitted to
state a material fact or any fact necessary to make the statements contained
therein not materially misleading in a manner relied upon by the Lenders to
their detriment.

5.11. Regulation U. Neither the Borrower nor any of its Subsidiaries is engaged
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock. No part of the proceeds of any Advance have been used or will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Federal Reserve Board, including Regulation U.

5.12. Material Agreements. Neither the Borrower nor any Subsidiary is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement (other than agreements or
instruments evidencing or governing Indebtedness) to which it is a party, which
default could reasonably be expected to have a Material Adverse Effect.

5.13. Compliance With Laws. The Borrower and its Subsidiaries have complied with
all applicable statutes, rules, regulations, orders and restrictions of any
Governmental Authority having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property, except for any failure
to comply with any of the foregoing which could not reasonably be expected to
have a Material Adverse Effect.

 

47



--------------------------------------------------------------------------------

5.14. Ownership of Properties. Except as set forth on Schedule 6.15, on the date
of this Agreement, the Borrower and its Subsidiaries will have good title, free
of all Liens other than those permitted by Section 6.15, to all of the Property
and assets reflected in the Borrower’s most recent consolidated financial
statements provided to the Agent as owned by the Borrower and its Subsidiaries
and all other Property material to the Borrower’s and its Subsidiaries’
businesses, except as sold or otherwise disposed of in the ordinary course of
business. The Borrower and each Subsidiary (i) owns and/or possesses all the
patents, trademarks, trade names, service marks, copyrights, licenses and rights
with respect to the foregoing necessary for the present conduct of its business
without any known conflict with the rights of others, and (ii) owns and/or
possesses and/or has applied for all the patents, trademarks, trade names,
service marks, copyrights, licenses and rights with respect to the foregoing
necessary for the planned conduct of its business for the next six months,
without any known conflict with the rights of others, except, with respect to
clauses (i) and (ii), where the failure to own and/or possess any patents,
trademarks, trade names, service marks, copyrights, licenses and/or rights could
not reasonably be expected to have a Material Adverse Effect and/or subject the
Borrower or any Subsidiary to any material liability in connection with any
infringement and/or similar cause of action related to any of the foregoing.

5.15. Plan Assets; Prohibited Transactions. The Borrower is not an entity deemed
to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101, as modified
by Section 3(42) of ERISA, of an employee benefit plan (as defined in
Section 3(3) of ERISA) which is subject to Title I of ERISA or any plan (within
the meaning of Section 4975 of the Code), and neither the execution of this
Agreement nor the making of Loans or issuance of Letters of Credit hereunder
gives rise to a prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) with respect to “plan assets” of the Borrower
and its Subsidiaries.

5.16. Environmental Matters. In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws. On the basis of this consideration, the Borrower has
concluded that Environmental Laws could not reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any Subsidiary has received
any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any investigation by any Governmental Authority evaluating whether any remedial
action is needed to respond to a release of any toxic or hazardous waste or
substance into the environment, which non-compliance or remedial action could
reasonably be expected to have a Material Adverse Effect.

5.17. Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

5.18. Beneficial Ownership. As of the Closing Date, to the best knowledge of the
Borrower, the information included in the Beneficial Ownership Certification
provided on or prior to the Closing Date to any Lender in connection with this
Agreement is true and correct in all respects.

 

48



--------------------------------------------------------------------------------

5.19. Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to support compliance in
all material respects with respect to Anti-Corruption Laws and applicable U.S.
Sanctions, and the Borrower, its Subsidiaries and the respective directors,
officers, employees and agents of the Borrower and its Subsidiaries, are in
compliance with Anti-Corruption Laws and applicable U.S. Sanctions in all
material respects. None of (a) the Borrower, any Subsidiary or to the knowledge
of the Borrower or such Subsidiary any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No Advance,
Loan or Letter of Credit, use of proceeds or other transaction contemplated by
this Agreement will violate Anti-Corruption Laws or applicable Sanctions.

5.20. EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

5.21. Post-Retirement Benefits. As of the Closing Date, neither the Borrower nor
any of its Subsidiaries has any expected costs of post-retirement medical and
insurance benefits payable to their employees and former employees, to the
extent such costs are required to be estimated by the Borrower in accordance
with Financial Accounting Standards Board Statement No. 106.

5.22. Insurance. Schedule 5.22 accurately sets forth as of the Closing Date all
insurance policies and programs currently in effect with respect to the
respective properties and assets and business of the Borrower and its Domestic
Subsidiaries, specifying, for each such policy and program, (i) the amount
thereof, (ii) the risks insured against thereby, (iii) the name of the insurer
and each insured party thereunder, (iv) the policy or other identification
number thereof, (v) the expiration date thereof, (vi) the annual premium with
respect thereto, and (vii) any reserves relating to any self-insurance program
that is in effect.

5.23. Reportable Transaction. The Borrower does not intend to treat the Advances
as being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4). In the event the Borrower determines to take any action
inconsistent with such intention, it will promptly notify the Agent thereof.

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1. Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:

(i) Within ninety (90) days after the close of each of its fiscal years, to the
extent prepared to comply with SEC requirements, a copy of the Borrower’s report
on SEC Form 10-K filed with the SEC for such fiscal year, or, if no such Form
10-K was filed by the Borrower, an unqualified (except for qualifications
relating to changes in accounting principles or practices reflecting changes in
generally accepted accounting principles and required or approved by the
Borrower’s independent certified public accountants) audit report certified by
independent certified public accountants acceptable to the Required Lenders,
prepared in accordance with Agreement Accounting Principles on a consolidated
basis for itself and its Subsidiaries, including balance sheets as of the end of
such period, related profit and loss and reconciliation of surplus statements,
and a statement of cash flows.

 

49



--------------------------------------------------------------------------------

(ii) Within forty-five (45) days after the close of the first three quarterly
periods of each of its fiscal years, for itself and its Subsidiaries, to the
extent prepared to comply with SEC requirements, a copy of the Borrower’s report
on SEC Form 10-Q filed with the SEC for such fiscal quarter, or, if no such Form
10-Q was filed by the Borrower, consolidated unaudited balance sheets as at the
close of each such period and consolidated profit and loss and reconciliation of
surplus statements and a statement of cash flows for the period from the
beginning of such fiscal year to the end of such quarter, all certified by its
chief financial officer.

(iii) As soon as available, but in any event within ninety (90) days after the
beginning of each fiscal year of the Borrower, a copy of the plan and forecast
(including a projected consolidated balance sheet, income statement and funds
flow statement) of the Borrower and its Subsidiaries for such fiscal year.

(iv) Within ten (10) days after the delivery of the Financial Statements
required under Section 6.1(i) and within fifteen (15) days after the delivery of
the financial statements required under Section 6.1(ii), a compliance
certificate in substantially the form of Exhibit A signed by its Chief Financial
Officer or Treasurer showing the calculations necessary to determine compliance
with this Agreement and stating that no Default or Unmatured Default exists, or
if any Default or Unmatured Default exists, stating the nature and status
thereof.

(v) As soon as possible and in any event within thirty (30) days after the
Borrower knows that any Reportable Event that could reasonably be expected to
have a Material Adverse Effect has occurred with respect to any Plan, a
statement, signed by the chief financial officer of the Borrower, describing
said Reportable Event and the action which the Borrower proposes to take with
respect thereto.

(vi) As soon as possible and in any event within twenty (20) days after receipt
by the Borrower, a copy of (a) any notice or claim to the effect that the
Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the release by the Borrower, any of its Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment, and
(b) any notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Borrower or any of its
Subsidiaries, which, in either case, could reasonably be expected to have a
Material Adverse Effect.

(vii) Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished.

(viii) Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Borrower or
any of its Subsidiaries files with the Securities and Exchange Commission.

(ix) Such other information (including non-financial information) as the Agent
or any Lender may from time to time reasonably request, including, without
limitation, information and documentation reasonably requested by the Agent or
any Lender for purposes of compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and the
Beneficial Ownership Regulation.

 

50



--------------------------------------------------------------------------------

(x)  (A) Within five (5) Business Days after each purchase by the Borrower or
any of its Subsidiaries of Margin Stock in the amount of $1,000,000 or more and
(B) together with each delivery of a compliance certificate pursuant to
Section 6.1(iv), a current list of all Margin Stock (and its current value) held
by the Borrower or any of its Subsidiaries.

(xi) Any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.

Information required to be delivered pursuant to clauses (i), (ii), and
(viii) of this Section 6.1 (to the extent any such documents are included in
materials otherwise filed with the SEC) shall be deemed to have been delivered
on the date (a) on which the Borrower provides notice to the Lenders that such
information has been posted on the Borrower’s Internet website at the website
address listed on the signature page hereof or at another website identified in
such notice and accessible to the Lenders without charge; or (b) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Agent have access (whether a
commercial, third-party website or whether sponsored by the Agent); provided
that: (x) the Borrower shall deliver paper copies of such information to any
Lender that requests such delivery and (y) the Borrower shall notify the Agent
and each Lender (by facsimile or electronic mail) of the posting of any such
documents and provide to the Agent by electronic mail electronic versions (i.e.,
soft copies) of such documents.

6.2. Use of Proceeds. The Borrower will, and will cause each Subsidiary to, use
the proceeds of the Advances to make Permitted Acquisitions pursuant to the
terms of this Agreement, for working capital and for other general corporate
purposes. The Borrower will not, nor will it permit any Subsidiary to, use any
of the proceeds of the Advances to purchase or carry any Margin Stock in
violation of Regulation U. The Borrower will not knowingly request any Advance
or Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Advance or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws(ii) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country in violation of applicable
Sanctions, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

6.3. Notice of Default. The Borrower will give prompt notice in writing to the
Lenders of the occurrence of any Default or Unmatured Default and of any other
development, financial or otherwise, which could reasonably be expected to have
a Material Adverse Effect.

6.4. Conduct of Business. The Borrower will, and will cause each Subsidiary to,
carry on and conduct its business only in fields of enterprise substantially the
same as or reasonably related to the fields of enterprise in which it is
presently conducted and do all things necessary to remain duly incorporated or
organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a domestic corporation, partnership or limited
liability company in its jurisdiction of incorporation or organization, as the
case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, in each case, except to
the extent that a failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

51



--------------------------------------------------------------------------------

6.5. Taxes. The Borrower will, and will cause each Subsidiary to, timely file
complete and correct United States federal, if applicable, and applicable
foreign, state and local material tax returns required by law and pay when due
all taxes, assessments and governmental charges and levies upon it or its
income, profits or Property, except those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside if and to the extent required by Agreement Accounting
Principles and the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

6.6. Insurance; Insurance and Condemnation Proceeds. The Borrower shall maintain
for itself and its Domestic Subsidiaries, or shall cause each of its Domestic
Subsidiaries to maintain, in full force and effect the insurance policies and
programs listed on Schedule 5.22 or substantially similar policies and programs
or other policies and programs as reflect coverage that is reasonably consistent
with prudent industry practice.

6.7. Compliance with Laws. The Borrower will, and will cause each Subsidiary to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject including, without limitation, all
Environmental Laws, the violation of which could reasonably be expected to have
a Material Adverse Effect and/or result in the creation of any Lien not
permitted by Section 6.15. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

6.8. Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to, do all things necessary and commercially reasonable to maintain,
preserve, protect and keep its Property in good repair, working order and
condition, ordinary wear and tear excepted, and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times, in each case except to the
extent that a failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.9. Inspection. The Borrower will, and will cause each Subsidiary to, permit
the Agent and the Lenders, by their respective representatives and agents, to
inspect any of the Property, books and financial records of the Borrower and
each Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Borrower and each Subsidiary, and to discuss the
affairs, finances and accounts of the Borrower and each Subsidiary with, and to
be advised as to the same by, their respective officers, in each case upon
reasonable advance notice and at such reasonable times (during normal business
hours) and intervals as the Agent may designate.

6.10. Restricted Payments. The Borrower will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Borrower may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Borrower may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Borrower and its
Subsidiaries, (d) the Borrower may make Restricted Payments deemed to occur upon
the exercise of any stock option on a “net share” settlement basis by management
or employees of the Borrower and its

 

52



--------------------------------------------------------------------------------

Subsidiaries, and (e) the Borrower and its Subsidiaries may make any other
Restricted Payment so long as no Unmatured Default or Default has occurred and
is continuing prior to making such Restricted Payment or would arise after
giving effect (including giving effect on a pro forma basis acceptable to the
Agent) thereto and the aggregate amount of all such Restricted Payments during
any fiscal year of the Borrower does not exceed $100,000,000; provided, that
such Dollar limitation shall not be applicable if at the time of the making of
such Restricted Payment and immediately after giving effect (including giving
effect on a pro forma basis acceptable to the Agent) thereto, the Borrower is in
compliance with the financial covenants set forth in Section 6.26.

6.11. Indebtedness. The Borrower will not, nor will it permit any Subsidiary to,
create or incur any Indebtedness, except:

(i) The Loans and Reimbursement Obligations.

(ii) Indebtedness (other than Indebtedness of Foreign Subsidiaries and
Intercompany Indebtedness) existing on the Closing Date and described in Part I
of Schedule 6.11.

(iii) Indebtedness arising under Rate Management Transactions and other
Financial Contracts permitted by Section 6.25.

(iv) The Permitted Notes and any Permitted Refinancing thereof.

(v) Indebtedness (other than Intercompany Indebtedness) of Foreign Subsidiaries
not exceeding $100,000,000 (or equivalent in foreign currencies) in aggregate
principal amount at any one time outstanding.

(vi) Factoring of accounts and notes receivable of Foreign Subsidiaries,
provided that (A) such receivables sold without recourse to the selling Foreign
Subsidiary shall be sold on commercially reasonable terms and (B) the
liabilities of such Foreign Subsidiaries with respect to such receivables sold
with recourse to the selling Foreign Subsidiary shall not exceed $25,000,000 (or
equivalent in foreign currencies) in the aggregate outstanding at any time.

(vii) Indebtedness constituting Contingent Obligations permitted by
Section 6.24.

(viii) Indebtedness incurred pursuant to Sale and Leaseback Transactions,
provided that at the time such transaction is entered into (A) no Default or
Unmatured Default exists and (B) the Leverage Ratio as of the last day of the
most recent fiscal quarter for which the Borrower has delivered financial
statements pursuant to Section 6.1 (or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to Section 6.1, the most
recent financial statements referred to in Section 5.4) on a pro forma basis as
if such Sale and Leaseback Transaction were entered into at the beginning of the
four-fiscal quarter period ending on such day would have been equal to or less
than 3.00 to 1.00.

(ix) Intercompany Indebtedness of the Borrower to any Subsidiary or of any
Guarantor to the Borrower or any other Subsidiary or of any Subsidiary that is
not a Guarantor to any other Subsidiary that is not a Guarantor; provided that
if the Borrower or any Guarantor is the obligor on such Intercompany
Indebtedness, such Intercompany Indebtedness shall be expressly subordinate to
the payment in full of the Guaranteed Obligations in a manner reasonably
satisfactory in form and substance to the Agent.

 

53



--------------------------------------------------------------------------------

(x) Intercompany Indebtedness of any Subsidiary that is not a Guarantor to the
Borrower or any Guarantor (i) existing on the Closing Date and described on Part
II of Schedule 6.11 or (ii) incurred after the Closing Date in the ordinary
course of business.

(xi) Other Intercompany Indebtedness, not otherwise permitted by clauses
(ix) and (x) above, permitted by Section 6.14(iii).

(xii) Indebtedness constituting purchase money Indebtedness or Capitalized
Leases not exceeding $100,000,000 (or the equivalent amount in foreign
currencies) in aggregate principal amount at any one time outstanding.

(xiii) Indebtedness in respect of performance bonds, appeal bonds, surety bonds,
completion guaranties, warranties, indemnities and similar obligations or owing
to any person providing workers’ compensation, health, disability or other
employee benefits or property, casualty, or liability insurance, in each case
incurred in the ordinary course of business.

(xiv) Indebtedness arising from agreements providing for customary
indemnification, adjustment of purchase price or similar obligations or earnout
provisions in connection with dispositions or Acquisitions permitted hereunder.

(xv) Banking Service Obligations and other Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business.

(xvi) Other Indebtedness, provided that, at the time of and immediately after
giving effect (including pro forma effect) to the incurrence of any such
Indebtedness (including the application of any proceeds therefrom), the Borrower
shall be in compliance with the covenants set forth in Section 6.26 on a pro
forma basis reasonably satisfactory to the Agent.

(xvii) Other Indebtedness (other than Intercompany Indebtedness), not otherwise
permitted by clauses (i) through (xvi) above, not exceeding $5,000,000 in the
aggregate outstanding at any one time.

6.12. Merger. The Borrower will not, nor will it permit any Subsidiary to, merge
or consolidate with or into any other Person, or consummate a Division as the
Dividing Person, except that a Subsidiary may merge (i) into the Borrower or a
Wholly-Owned Subsidiary or (ii) in connection with a Permitted Acquisition or
(iii) in connection with a disposition permitted hereunder, provided, that if a
Guarantor merges with another Subsidiary, the surviving entity shall be a
Guarantor other than in connection with a disposition of such Guarantor;
provided, further, that any Subsidiary that is an LLC may consummate a Division
as the Dividing Person if, immediately upon the consummation of the Division,
the assets of the applicable Dividing Person are held by one or more
Subsidiaries at such time, or, with respect to assets not so held by one or more
Subsidiaries, such Division, in the aggregate, would otherwise result in a sale,
transfer or disposition permitted by Section 6.13.

 

54



--------------------------------------------------------------------------------

6.13. Sale of Assets. The Borrower will not, nor will it permit any Subsidiary
to, lease, sell or otherwise dispose of all or substantially all of its Property
to any other Person (including by way of a Division), except:

(i) Sales of inventory in the ordinary course of business.

(ii) Sales by the Borrower or Subsidiaries of accounts receivable and notes
receivable permitted by Section 6.11(vi).

(iii) Sales or other dispositions of Property in connection with Sale and
Leaseback Transactions permitted by Section 6.11(viii).

(iv) Equipment or other assets traded in or exchanged for replacement assets.

(v) [Reserved].

(vi) Dividends or distributions permitted by Section 6.10.

(vii) Dispositions of Property that constitute Investments permitted by
Section 6.14.

(viii) Sales or other distributions of Property by the Borrower to any Guarantor
or by any Guarantor to the Borrower or any other Guarantor or by any Subsidiary
that is not a Guarantor to the Borrower or any other Subsidiary.

(ix) Sales or other dispositions of Property having a fair market value not to
exceed $50,000,000 in the aggregate for any Fiscal Year.

6.14. Investments and Acquisitions. The Borrower will not, nor will it permit
any Subsidiary to, make any Investments (including without limitation, loans and
advances to, and other Investments in, Subsidiaries, and including any
Investment resulting from a Division), or to become or remain a partner in any
partnership or joint venture, or to make any Acquisition of any Person, except:

(i) Cash Equivalent Investments.

(ii) Investments in Equity Interests in Subsidiaries existing on the Closing
Date; Intercompany Indebtedness permitted by Section 6.11 (other than clause
(xi) thereof); Intercompany Indebtedness of any Subsidiary to the Borrower which
is incurred in the ordinary course of business; and other Investments existing
on the Closing Date and described in Schedule 6.14.

(iii) Investments by the Borrower or any Guarantor in Subsidiaries other than
Guarantors, in addition to Investments permitted by clause (ii) above not to
exceed the greater of (A) the sum of (I) $100,000,000 (or equivalent in foreign
currencies) plus (II) the cumulative amount of repayments of principal, returns
of capital and dividends received by the Borrower or any Guarantor from
Subsidiaries other than Guarantors on Investments (including existing
Investments) in such Subsidiaries and (B) 15% of Consolidated EBITDA for the
most recently ended four fiscal quarters for which financial statements have
been made available under Section 6.1 (or, if prior to the date of the delivery
of the first financial statements to be delivered pursuant to Section 6.1, the
most recent financial statements referred to in Section 5.4) at the time of such
Investment. To the extent that the Borrower or any Guarantor makes an Investment
in a Subsidiary by converting Intercompany Indebtedness of such Subsidiary to an
Equity Interest or Equity Interests in such Subsidiary, such conversion shall
not be deemed to be a new Investment for purposes of this clause (iii).

 

55



--------------------------------------------------------------------------------

(iv) Investments in the Borrower and in Subsidiaries that are Guarantors, and
Investments by Subsidiaries that are not Guarantors in the Borrower or other
Subsidiaries.

(v) (A) Permitted Acquisitions and (B) Investments by the Borrower or any
Guarantor in Subsidiaries other than Guarantors to be used to fund Permitted
Acquisitions, provided that in each case no Default or Unmatured Default exists
before or after giving effect to such Permitted Acquisition.

(vi) Investments constituting Rate Management Transactions and Financial
Contracts permitted by Section 6.25.

(vii) Investments constituting Contingent Obligations (or payments thereon)
permitted by Section 6.24.

(viii) Investments of any Person in existence at the time such Person becomes a
Subsidiary; provided that such Investment was not made in connection with or in
anticipation of such Person becoming a Subsidiary.

(ix) Other Investments not otherwise permitted by clauses (i) through (ix)
above, in an aggregate outstanding amount not exceeding 25% of Consolidated
Tangible Net Worth as of the most recently ended fiscal quarter for which
financial statements have been made available under Section 6.1 (or, if prior to
the date of the delivery of the first financial statements to be delivered
pursuant to Section 6.1, the most recent financial statements referred to in
Section 5.4) at the time of such Investment.

6.15. Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:

(i) Liens for taxes, assessments or governmental charges (other than Liens
imposed by the PBGC) or levies on its Property if the same shall not at the time
be delinquent or thereafter can be paid without penalty, or are being contested
in good faith and by appropriate proceedings and for which adequate reserves
shall have been set aside on its books if and to the extent required by
Agreement Accounting Principles.

(ii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than sixty (60) days past due or which
are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books if and to the extent
required by Agreement Accounting Principles.

(iii) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security benefits, or
similar legislation.

(iv) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries.

 

56



--------------------------------------------------------------------------------

(v) [Reserved].

(vi) Liens on property of Foreign Subsidiaries in connection with banker’s
acceptances with maturities not in excess of 180 days.

(vii) Liens on accounts and notes receivable of Foreign Subsidiaries securing
loans and advances to Foreign Subsidiaries permitted by Section 6.11.

(viii) Liens against equipment, property, or plant leased by the Borrower or any
Subsidiary in favor of the lessor thereof.

(ix) Purchase money Liens and Liens to secure Capitalized Leases to secure
Indebtedness permitted hereunder, and extensions, renewals and refinancing
thereof so long as the principal amounts thereof are not increased.

(x) Liens to secure the performance of tenders, statutory obligations, bids,
leases, government contracts, performance and surety bonds and other similar
obligations in the ordinary course of business and judgment liens to the extent
such judgment would not constitute a Default under Section 7.9.

(xi) Liens on documents and related property arising in connection with trade
letters of credit in the ordinary course of business.

(xii) Liens (excluding liens permitted under clauses (i) through (xi) above)
existing on the Closing Date and listed on Schedule 6.15 hereto.

(xiii) Liens (excluding liens permitted under clauses (i) through (xii) above
and clause (xiv) below) to secure obligations of the Borrower or any Subsidiary,
the principal amount of which does not exceed at any one time the greater of (A)
$30,000,000 and (B) 9% of Consolidated EBITDA for the most recently ended four
fiscal quarters for which financial statements have been made available under
Section 6.1 (or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 6.1, the most recent financial
statements referred to in Section 5.4) at the time of the incurrence of any such
Lien.

(xiv) Liens that are customary contractual rights of setoff (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business or
(iii) relating to purchase orders and other agreements entered into with
customers in the ordinary course of business.

6.16. [Reserved].

 

57



--------------------------------------------------------------------------------

6.17. Limitation on Payment Restrictions Affecting Subsidiaries. The Borrower
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create, assume or suffer to exist any consensual restriction on the
ability of any of its Subsidiaries to pay dividends or make other distributions
to or on behalf of, or to pay any obligation to or on behalf of, or otherwise to
transfer assets or property to or on behalf of, or make or pay loans or advances
to or on behalf of, the Borrower or any of its Subsidiaries, except:

(i) restrictions imposed by the agreements and instruments governing or
evidencing the Permitted Notes or any Permitted Refinancing thereof and
restrictions imposed by the agreements and instruments governing or evidencing
Indebtedness permitted by Section 6.11(xvi) so long as, in the case of any such
Indebtedness, such prohibition or limitation is customary for such Indebtedness,

(ii) restrictions imposed by applicable law,

(iii) existing restrictions under Indebtedness of any Subsidiary outstanding on
the Closing Date,

(iv) restrictions under any Acquired Indebtedness not incurred in violation of
any agreement (including any Equity Interest) relating to any property, asset,
or business acquired by the Borrower or any of its Subsidiaries, which
restrictions in each case existed at the time of acquisition, were not put in
place in connection with or in anticipation of such acquisition and are not
applicable to any Person, other than the Person acquired, or to any property,
asset or business, other than the property, assets and business so acquired,

(v) restrictions with respect solely to any of its Subsidiaries imposed pursuant
to a binding agreement which has been entered into for the sale or disposition
of all or substantially all of the Equity Interests or assets of such
Subsidiary; provided, that such restrictions apply solely to the Equity
Interests or assets of such Subsidiary which are being sold,

(vi) restrictions on transfer contained in purchase money Indebtedness;
provided, that such restrictions relate only to the transfer of the property
acquired with the proceeds of such purchase money Indebtedness,

(vii) provisions with respect to the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, stock sale
agreements and other similar agreements entered into in the ordinary course of
business,

(viii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business,

(ix) in connection with and pursuant to permitted refinancings, replacements of
restrictions imposed pursuant to clauses (iii), (iv) or (vi) or this clause
(ix) of this Section 6.17 that are not more restrictive taken as a whole than
those being replaced and do not apply to any other Person or assets than those
that would have been covered by the restrictions in the Indebtedness so
refinanced, and

(x) restrictions contained in Indebtedness incurred by a Foreign Subsidiary in
accordance with this Agreement; provided, that such restrictions relate only to
one or more Foreign Subsidiaries.

 

58



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (A) customary provisions restricting subletting
or assignment of any lease entered into in the ordinary course of business,
consistent with industry practice and (B) any asset subject to a Lien which is
not prohibited to exist with respect to such asset pursuant to the terms of this
Agreement may be subject to customary restrictions on the transfer or
disposition thereof pursuant to such Lien.

6.18. [Reserved].

6.19. Affiliates. The Borrower will not, and will not permit any Subsidiary to,
enter into any transaction (including, without limitation, the purchase or sale
of any Property or service) with, or make any payment or transfer to, any
Affiliate (other than the Borrower and its Wholly-Owned Subsidiaries) except
(a) in the ordinary course of business and pursuant to the reasonable
requirements of the Borrower’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than the
Borrower or such Subsidiary would obtain in a comparable arms-length transaction
or (b) transactions with Affiliates specifically permitted hereunder.

6.20. Unfunded Liabilities. Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, the
Borrower will not permit any Unfunded Liabilities to exist.

6.21. [Reserved].

6.22. [Reserved].

6.23. Sale and Leaseback Transactions. The Borrower will not, nor will it permit
any Subsidiary to, enter into or suffer to exist any Sale and Leaseback
Transaction other than Sale and Leaseback Transactions permitted by
Section 6.11(viii).

6.24. Contingent Obligations. The Borrower will not, nor will it permit any
Subsidiary to, make or suffer to exist any Contingent Obligation (including,
without limitation, any Contingent Obligation with respect to the obligations of
a Subsidiary), except (i) by endorsement of instruments for deposit or
collection in the ordinary course of business, (ii) guaranties of Indebtedness
permitted by Section 6.11, provided that only Guarantors shall guarantee
(x) Permitted Notes and (y) Material Indebtedness incurred pursuant to
Section 6.11(xvi), (iii) guaranties by the Borrower or any Subsidiary of
employee credit card obligations in the ordinary course of business,
(iv) recourse obligations in connection with the factoring of accounts and notes
receivable of Foreign Subsidiaries, (v) guaranties and other Contingent
Obligations of the Borrower or any Subsidiary with respect to obligations of any
Subsidiary and (vi) other Contingent Obligations not otherwise permitted by
clauses (i) through (v) above not exceeding $25,000,000 in the aggregate
outstanding at any one time.

6.25. Financial Contracts. The Borrower will not, nor will it permit any
Subsidiary to, enter into or remain liable upon any Financial Contract, except
Financial Contracts pursuant to which the Borrower or any Subsidiary has hedged
its reasonably estimated interest rate, foreign currency or commodity exposure.

 

59



--------------------------------------------------------------------------------

6.26. Financial Covenants.

6.26.1. Interest Coverage Ratio. The Borrower will not permit the ratio,
determined as of the end of each of its fiscal quarters for the then
most-recently ended four fiscal quarters, of (i) Consolidated EBITDA to
(ii) Consolidated Interest Expense to be less than 4.00 to 1.00 for each fiscal
quarter ending on or after December 31, 2018.

6.26.2. Leverage Ratio. The Borrower will not permit the Leverage Ratio,
determined as of the end of each of its fiscal quarters for the then
most-recently ended four fiscal quarters, to be greater than 3.50 to 1.00 for
each fiscal quarter ending on or after December 31, 2018.

6.26.3. Pro Forma Calculation. In the event that the Borrower or any Subsidiary
shall have consummated a Permitted Acquisition or an Investment in a joint
venture during any four fiscal quarter period for which any financial covenant
contained in this Section 6.26 is calculated, such financial covenant shall be
calculated as if such Permitted Acquisition or Investment (including any
Indebtedness incurred in connection therewith) had been consummated on the first
day of such four fiscal quarter period, provided that the Borrower shall not
include such Permitted Acquisition or Investment in the calculation of
Consolidated EBITDA, unless the Borrower shall have delivered to the Lenders, at
or prior to the time financial statements as of the last day of such four fiscal
quarter period are delivered to the Lenders pursuant to Section 6.1, the most
recently audited and unaudited financial statements of the acquired business or
Person or joint venture, as the case may be, for such period and presented in
conformity with generally accepted accounting principles of the applicable
jurisdiction. Prior to the consummation of any Permitted Acquisition for
Consideration in excess of $50,000,000 or at any time the Borrower has
consummated Permitted Acquisitions having Consideration of more than
$100,000,000 in the aggregate since the end of the most recent Fiscal Quarter
for which financial statements have been delivered, the Borrower shall deliver
to the Agent a certificate signed on behalf of the Borrower by its Chief
Financial Officer or Treasurer setting forth the Leverage Ratio as of the last
day of the most recent fiscal quarter for which the Borrower has delivered
financial statements pursuant to Section 6.1 calculated on a pro forma basis as
if such Permitted Acquisition were entered into at the beginning of the
four-fiscal quarter period and otherwise in accordance with the provisions set
forth in this Section 6.26.4.

6.27. Fiscal Year. The Borrower shall not, and shall not permit any Subsidiary
to, change the fiscal year of the Borrower or any Subsidiary.

6.28. Guarantors. If at any time on or after the Closing Date, any one or more
Domestic Subsidiaries shall constitute a Material Domestic Subsidiary, the
Borrower shall promptly notify the Agent thereof, which notice shall specify the
date as of which such Domestic Subsidiary or Subsidiaries became a Material
Domestic Subsidiary. A Subsidiary with respect to which the Borrower complies
with this Section may be excluded in determining whether one or more
Subsidiaries collectively constitute a Material Domestic Subsidiary. Within
ninety (90) days (or such later date as may be agreed upon by the Agent) after
the date specified in such notice, the Borrower shall cause such Material
Domestic Subsidiary to execute and deliver to the Agent a Guaranty (or a joinder
thereto in the form contemplated thereby), together with such supporting
documentation, including authorizing resolutions and/or opinions of counsel, as
the Agent may reasonably request. Notwithstanding the foregoing, if the Borrower
acquires a Material Domestic Subsidiary pursuant to a Permitted Acquisition, the
Borrower may, as an alternative to complying with the preceding sentence, within
ninety (90) days (or such later date as may be agreed upon by the Agent) after
the consummation of such Permitted Acquisition, cause such Material Domestic
Subsidiary to merge into, or to transfer all or substantially all of its assets
to, the Borrower or a Guarantor.

 

60



--------------------------------------------------------------------------------

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1. Breach of Representation or Warranty. Any representation or warranty made
or deemed made by or on behalf of the Borrower or any of its Subsidiaries to the
Lenders or the Agent under or in connection with this Agreement, any Loan, any
Letter of Credit or any certificate or information delivered in connection with
this Agreement or any other Loan Document shall be materially false on the date
as of which made.

7.2. Nonpayment. Nonpayment of principal of any Loan or Reimbursement Obligation
when due, or nonpayment of interest upon any Loan or of any commitment fee or
other obligations under any of the Loan Documents within five (5) days after the
same becomes due.

7.3. Breach of Certain Covenants. The breach by the Borrower of any of the terms
or provisions of Section 6.2, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.17, 6.19,
6.21, 6.23, 6.24, 6.25, 6.26, or 6.28; or the breach by the Borrower of any of
the terms and conditions of Section 6.1, 6.3, 6.6 or 6.9 which is not remedied
within ten (10) days.

7.4. Other Defaults. The breach by the Borrower (other than a breach which
constitutes a Default under another Section of this Article VII) of any of the
terms or provisions of this Agreement or any other Loan Document which is not
remedied within thirty (30) days after written notice from the Agent or the
Required Lenders.

7.5. Defaults as to Other Indebtedness. (i) Failure of the Borrower or any of
its Subsidiaries to pay when due (after taking into account any applicable grace
periods) any Indebtedness (other than Indebtedness owing by the Borrower to any
Subsidiary or by any Subsidiary to the Borrower or another Subsidiary and other
than Rate Management Obligations) outstanding in a principal amount aggregating
in excess of $40,000,000 (“Material Indebtedness”); or the default by the
Borrower or any of its Subsidiaries in the performance (beyond the applicable
grace period with respect thereto, if any) of any term, provision or condition
contained in any agreement under which any such Material Indebtedness was
created or is governed, or any other event shall occur or condition exist, the
effect of which default or event is to cause, or to permit the holder or holders
of such Material Indebtedness to cause, such Material Indebtedness to become due
prior to its stated maturity; or any Material Indebtedness of the Borrower or
any of its Subsidiaries then outstanding in a principal amount in excess of
$40,000,000 shall be declared to be due and payable or required to be prepaid or
repurchased (other than by regularly scheduled payment and other than in
connection with any Permitted Refinancing) prior to the stated maturity thereof;
or the Borrower or any of its Subsidiaries shall not pay, or shall admit in
writing its inability to pay, its debts generally as they become due; or
(ii) the occurrence of an early termination under any Rate Management
Transaction resulting from (A) any event of default under such Rate Management
Transaction as to which the Borrower or any Subsidiary is the defaulting party
or (B) any termination event as to which the Borrower or any Subsidiary is an
affected party and, in either event, the termination value or other similar
obligation owed by the Borrower or such Subsidiary as a result thereof is in
excess of $40,000,000 and remains unpaid.

 

61



--------------------------------------------------------------------------------

7.6. Voluntary Bankruptcy. The Borrower or any of its Material Subsidiaries
shall (i) have an order for relief entered with respect to it under the Federal
bankruptcy laws as now or hereafter in effect, (ii) make an assignment for the
benefit of creditors, (iii) apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any Substantial Portion of its Property, (iv) institute any
proceeding seeking an order for relief under the Federal bankruptcy laws as now
or hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file
(by the deadline for such filing) an answer or other pleading denying the
material allegations of any such proceeding filed against it, (v) take any
corporate or partnership action to authorize or effect any of the foregoing
actions set forth in this Section 7.6 or (vi) fail to contest in good faith and
in a reasonably timely manner any appointment or proceeding described in
Section 7.7.

7.7. Involuntary Bankruptcy. Without the application, approval or consent of the
Borrower or any of its Material Subsidiaries, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Borrower or any of its
Material Subsidiaries or any Substantial Portion of its Property, or a
proceeding described in Section 7.6(iv) shall be instituted against the Borrower
or any of its Material Subsidiaries and in each case such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 60 consecutive days.

7.8. Attachments. Any court, government or governmental agency shall condemn,
seize or otherwise appropriate, or take custody or control of, all or any
portion of the Property of the Borrower and its Subsidiaries which, when taken
together with all other Property of the Borrower and its Subsidiaries so
condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such action occurs,
constitutes a Substantial Portion.

7.9. Judgments. The Borrower or any of its Subsidiaries shall fail within thirty
(30) days to pay, bond or otherwise discharge one or more (i) judgments or
orders for the payment of money (except to the extent covered by insurance as to
which the insurer has not disclaimed coverage) in excess of $40,000,000 (or the
equivalent thereof in currencies other than Dollars) in the aggregate, or
(ii) nonmonetary judgments or orders which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, which
judgment(s), in any such case, is/are not stayed on appeal or otherwise being
appropriately contested in good faith in a reasonably timely manner.

7.10. ERISA; Withdrawal Liability. The Borrower, any of its Subsidiaries or any
other member of the Controlled Group shall have been notified by the sponsor of
a Multiemployer Plan that it has incurred withdrawal liability to such
Multiemployer Plan in an amount which, when aggregated with all other amounts
required to be paid to Multiemployer Plans by the Borrower, any of its
Subsidiaries or any other member of the Controlled Group as withdrawal liability
(determined as of the date of such notification), could reasonably be expected
to have a Material Adverse Effect.

7.11. ERISA; Insolvency/Termination. The Borrower, any of its Subsidiaries or
any other member of the Controlled Group shall have been notified by the sponsor
of a Multiemployer Plan that such Multiemployer Plan is insolvent or is being
terminated, within the meaning of Title IV of ERISA, if as a result of such
insolvency or termination the aggregate annual contributions of the Borrower,
any of its Subsidiaries and the other members of the Controlled Group (taken as
a whole) to all Multiemployer Plans which are then insolvent or being terminated
have been or will be increased over the amounts contributed to such
Multiemployer Plans for the respective plan years of each such Multiemployer
Plan immediately preceding the plan year in which the insolvency or termination
occurs by an amount which could reasonably be expected to have a Material
Adverse Effect.

 

62



--------------------------------------------------------------------------------

7.12. Change in Control. Any Change in Control shall occur.

7.13. Guaranty. Any Guarantor shall take any action to revoke or discontinue or
to assert the invalidity or unenforceability of any Guaranty, or any Guarantor
shall deny that is has any further liability under any Guaranty to which it is a
party, or shall give notice to such effect.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration. If any Default described in Section 7.6 or 7.7 occurs with
respect to the Borrower, the obligations of the Lenders to make Loans and the
obligation of the Issuing Lender to issue Letters of Credit hereunder shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Agent, the Issuing
Lender or any Lender. If any other Default occurs, the Required Lenders (or the
Agent with the consent of the Required Lenders) may terminate or suspend the
obligations of the Lenders to make Loans and the obligation of the Issuing
Lender to issue Letters of Credit hereunder, or declare the Obligations to be
due and payable, or both, whereupon the Obligations shall become immediately due
and payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives.

If, within thirty (30) days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans and
the obligation of the Issuing Lender to issue Letters of Credit hereunder as a
result of any Default (other than any Default as described in Section 7.6 or 7.7
with respect to the Borrower) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Agent shall, by notice to the
Borrower, rescind and annul such acceleration and/or termination.

8.2. Amendments.

(a) Subject to the provisions of this Article VIII, the Required Lenders (or the
Agent with the consent in writing of the Required Lenders) and the Borrower may
enter into agreements supplemental hereto for the purpose of adding or modifying
any provisions to the Loan Documents or changing in any manner the rights of the
Lenders or the Borrower hereunder or waiving any Default hereunder; provided,
however, that no such supplemental agreement or waiver shall, (x) without the
consent of the Agent and the Issuing Lender, amend any provision of Section 2.23
hereof or (y) without the consent of each Lender directly affected thereby:

(i) Except pursuant to Section 2.24, extend the final maturity of any Loan or
postpone any regularly scheduled payment of principal of any Loan, postpone the
date fixed for any payment of Reimbursement Obligations, forgive all or any
portion of the principal amount of any Loan or Reimbursement Obligation, or
reduce the rate or extend the time of payment of interest or fees hereunder
(except that any amendment or modification of the financial covenants in this
Agreement (or defined terms used in the financial covenants in this Agreement)
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)).

(ii) Reduce the percentage specified in the definition of Required Lenders or
amend the definition of Pro Rata Share.

 

63



--------------------------------------------------------------------------------

(iii) Except pursuant to Section 2.24, (A) extend the Facility Termination Date
or (B) reduce the amount or extend the payment date for, the mandatory payments
required under Section 2.8, or (C) increase the amount of the Aggregate
Commitment (except pursuant to Section 2.6(B)) or (D) increase the amount of the
Commitment of any Lender hereunder, or (E) reduce the Aggregate Commitment other
than ratably among the Lenders having Commitments (other than a non-ratable
reduction of the Aggregate Commitment in respect of the Commitment of a
Defaulting Lender), or (F) permit the Borrower to assign its rights under this
Agreement.

(iv) Amend this Section 8.2 (or any provision of this Agreement that explicitly
requires the consent of each Lender prior to any action or inaction).

(v) Release any Guarantor, except in connection with a disposition of Equity
Interests of a Guarantor otherwise permitted by the Loan Documents.

(vi) Amend the ratable treatment among the Lenders under Section 11.2 hereof.

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent. The Agent may waive payment
of the fee required under Section 12.3.2 without obtaining the consent of any
other party to this Agreement. No amendment of any provision of this Agreement
relating to the Issuing Lender shall be effective without the written consent of
the Issuing Lender. Notwithstanding the foregoing, no consent with respect to
any amendment, waiver or other modification of this Agreement shall be required
of any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (a)(i), (a)(ii), (a)(iii)(A) or (a)(iii)(D)
of this Section 8.2 and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.

(b) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Agent and the Borrower (x) to add one or more credit
facilities to this Agreement and to permit extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Loans and the accrued interest and fees in respect thereof
and (y) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders and Lenders.

(c) Notwithstanding anything to the contrary herein the Agent may, with the
consent of the Borrower only, amend, modify or supplement this Agreement or any
of the other Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency.

8.3. Preservation of Rights. No delay or omission of the Lenders, the Issuing
Lender or the Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan or the issuance of a Letter of Credit
notwithstanding the existence of a Default or the inability of the Borrower to
satisfy the conditions precedent to such Loan or issuance of such Letter of
Credit shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by the Lenders required pursuant to Section 8.2,
and then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Agent, the Issuing Lender and the Lenders until the
Obligations have been paid in full.

 

64



--------------------------------------------------------------------------------

ARTICLE IX

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement shall survive the making of the Loans
herein contemplated.

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower, and the Issuing Lender shall not be obligated to issue any Letter of
Credit for the account of the Borrower, in violation of any limitation or
prohibition provided by any applicable statute or regulation.

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Agent and the Lenders and supersede all
prior agreements and understandings among the Borrower, the Agent and the
Lenders relating to the subject matter thereof other than the fee letter
described in Section 10.13.

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Agent is
authorized to act as such). The failure of any Lender to perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

9.6. Expenses; Indemnification. (a) The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by any
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Agent, any Issuing Lender or any Lender,
including the fees, charges and disbursements of any counsel for the Agent, any
Issuing Lender or any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

65



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Agent, the Arranger, each Syndication
Agent, each Co-Documentation Agent, each Issuing Lender and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document, or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of any transactions contemplated hereby
(including the credit facilities offered hereunder), (ii) any Loan or Letter of
Credit or the use of the proceeds therefrom (including any refusal by an Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation, arbitration or proceeding relating to any of
the foregoing, whether or not such claim, litigation, investigation, arbitration
or proceeding is brought by the Borrower or any other Loan Party or its or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. This Section 9.6(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims or damages arising from any non-Tax claim.

(c) To the extent permitted by applicable law (i) the Borrower shall not assert,
and the Borrower hereby waives, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), and (ii) no party hereto shall assert, and each such
party hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby, any Loan
or Letter of Credit or the use of the proceeds thereof; provided that, nothing
in this clause (d)(ii) shall relieve the Borrower of any obligation it may have
to indemnify an Indemnitee against special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party.

(d) All amounts due under this Section shall be payable promptly after written
demand therefor.

9.7. Numbers of Documents. All material documents hereunder shall be furnished
to the Agent with sufficient counterparts so that the Agent may furnish one to
each of the Lenders.

9.8. Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with Agreement Accounting Principles, provided that,
if the Borrower notifies the Agent that the Borrower requests an amendment to
any provision hereof to eliminate the effect of any change occurring after the
date hereof in Agreement Accounting Principles or in the application thereof on
the operation of such

 

66



--------------------------------------------------------------------------------

provision (or if the Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in Agreement
Accounting Principles or in the application thereof, then such provision shall
be interpreted on the basis of Agreement Accounting Principles as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
Notwithstanding the foregoing or anything to the contrary set forth herein,
(i) any lease existing on the books and/or records of the Borrower as of the
Closing Date as an operating lease shall remain characterized as an operating
lease, in accordance with past practices of the Borrower; and (ii) any lease
that did or was entitled to qualify as an operating lease under Agreement
Accounting Principles as in effect prior to January 1, 2018 shall continue to
constitute or shall qualify as an operating lease hereunder, and shall not
constitute or be re-characterized as a Capitalized Lease.

9.9. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10. Nonliability of Lenders. The relationship between the Borrower on the one
hand and the Lenders, the Issuing Lender and the Agent on the other hand shall
be solely that of borrower and lender. Neither the Agent, the Arranger, the
Issuing Lender nor any Lender shall have any advisory, agent or fiduciary
responsibilities to the Borrower or any of its Affiliates or any other Person.
No Lender or any of its Affiliates has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except, in
the case of a Lender, those obligations expressly set forth herein and in the
other Loan Documents. Each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and no Lender or any of its Affiliates
has any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
Neither the Agent, the Arranger, the Issuing Lender nor any Lender undertakes
any responsibility to the Borrower to review or inform the Borrower of any
matter in connection with any phase of the Borrower’s business or operations.
The Borrower agrees that neither the Agent, the Arranger, the Issuing Lender nor
any Lender shall have liability to the Borrower (whether sounding in tort,
contract or otherwise) for losses suffered by the Borrower in connection with,
arising out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought or
any affiliate of such party. Neither the Agent,

 

67



--------------------------------------------------------------------------------

the Arranger, the Issuing Lender nor any Lender shall have any liability with
respect to, and the Borrower hereby waives, releases and agrees not to sue for,
any special, indirect, consequential or punitive damages suffered by the
Borrower in connection with, arising out of, or in any way related to the Loan
Documents or the transactions contemplated thereby.

9.11. Confidentiality. Each Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates (that are not competitors of the Borrower or any Subsidiary in
any of their respective lines of business) and to other Lenders and their
respective Affiliates (that are not competitors of the Borrower or any
Subsidiary in any of their respective lines of business), (ii) to legal counsel,
accountants, and other professional advisors to such Lender or to a Transferee,
(iii) as may be required or appropriate, to regulatory officials, (iv) to any
Person as requested pursuant to or as required by law, regulation, or legal
process, (v) as may be required or appropriate, to any Person in connection with
any legal proceeding to which such Lender is a party, (vi) to such Lender’s
direct or indirect contractual counterparties in swap agreements or
securitization transactions or to legal counsel, accountants and other
professional advisors to such counterparties, (vii) permitted by Section 12.4,
and (viii) to rating agencies if requested or required by such agencies in
connection with a rating relating to the Advances hereunder. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Agent, any Issuing Lender or any Lender on a nonconfidential
basis prior to disclosure by the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

9.12. Disclosure. The Borrower and each Lender hereby acknowledge and agree that
JPMorgan and/or one or more Affiliates are or may become direct or indirect
equity investors in the Borrower, and each Lender hereby waives any liability of
JPMorgan or any of its Affiliates to such Lender arising out of or resulting
from such investments or relationships, other than liabilities arising out of
the gross negligence or willful misconduct, as determined by the final judgment
of a court of competent jurisdiction, of JPMorgan or its Affiliates.

 

68



--------------------------------------------------------------------------------

9.13. Non-Reliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U of the Federal Reserve
Board) for the repayment of the Loan provided for herein.

9.14. USA Patriot Act; Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Each Lender that is subject to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”
or the “Patriot Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act. Notwithstanding anything to the contrary in
any Loan Document or in any other agreement, arrangement or understanding among
any such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

9.15. Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the NYFRB Rate to the date of repayment, shall have been received by
such Lender.

 

69



--------------------------------------------------------------------------------

9.16. No Fiduciary Duty, etc. (a) The Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that no Credit Party will have any
obligations except those obligations expressly set forth herein and in the other
Loan Documents and each Credit Party is acting solely in the capacity of an
arm’s length contractual counterparty to the Borrower with respect to the Loan
Documents and the transactions contemplated herein and therein and not as a
financial advisor or a fiduciary to, or an agent of, the Borrower or any other
person. The Borrower agrees that it will not assert any claim against any Credit
Party based on an alleged breach of fiduciary duty by such Credit Party in
connection with this Agreement and the transactions contemplated hereby.
Additionally, the Borrower acknowledges and agrees that no Credit Party is
advising the Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. The Borrower shall consult with its
own advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated herein
or in the other Loan Documents, and the Credit Parties shall have no
responsibility or liability to the Borrower with respect thereto.

(b) The Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which the Borrower may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

(c) In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from the Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. The Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

9.17. Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Agent, the Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments;

 

70



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent, the Arranger and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that
none of the Agent, or any Arranger, any Syndication Agent, any Co-Documentation
Agent or any of their respective Affiliates is a fiduciary with respect to the
assets of such Lender (including in connection with the reservation or exercise
of any rights by the Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto).

(c) The Agent, the Arranger, Syndication Agent and Co-Documentation Agent hereby
informs the Lenders that each such Person is not undertaking to provide
investment advice or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments, this Agreement and any other Loan
Documents (ii) may recognize a gain if it extended the Loans, the Letters of
Credit or the Commitments for an amount less than the amount being paid for an
interest in the Loans, the Letters of Credit or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

71



--------------------------------------------------------------------------------

ARTICLE X

THE AGENT

10.1. Appointment; Nature of Relationship. JPMorgan Chase Bank, N.A. is hereby
appointed by each of the Lenders (including the Issuing Lender, and each
reference in this Article X to a Lender shall include the Issuing Lender) as its
contractual representative (herein referred to as the “Agent”) hereunder and
under each other Loan Document, and each of the Lenders irrevocably authorizes
the Agent to act as the contractual representative of such Lender with the
rights and duties expressly set forth herein and in the other Loan Documents.
The Agent agrees to act as such contractual representative upon the express
conditions contained in this Article X. Notwithstanding the use of the defined
term “Agent,” it is expressly understood and agreed that the Agent shall not
have any fiduciary responsibilities to any Lender by reason of this Agreement or
any other Loan Document and that the Agent is merely acting as the contractual
representative of the Lenders with only those duties as are expressly set forth
in this Agreement and the other Loan Documents. In its capacity as the Lenders’
contractual representative, the Agent (i) does not hereby assume any fiduciary
duties to any of the Lenders, (ii) is a “representative” of the Lenders within
the meaning of the term “secured party” as defined in the New York Uniform
Commercial Code and (iii) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents. Each of the Lenders hereby agrees to assert no claim
against the Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.

10.2. Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.

10.3. General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrower, the Lenders or any Lender
for any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except to the extent
such action or inaction is determined in a final non-appealable judgment by a
court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Person or any affiliate of such Person.

10.4. No Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrower or any
guarantor of any of the Obligations or of any of the Borrower’s or any such
guarantor’s respective Subsidiaries. Except as expressly set forth herein, the
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as Agent or
any of its Affiliates in any capacity.

 

72



--------------------------------------------------------------------------------

10.5. Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders or all of the Lenders, as applicable, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. The Lenders hereby acknowledge that the Agent shall be under no duty to
take any discretionary action permitted to be taken by it pursuant to the
provisions of this Agreement or any other Loan Document unless it shall be
requested in writing to do so by the Required Lenders or all of the Lenders, as
applicable. Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

10.6. Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Lenders and all
matters pertaining to the Agent’s duties hereunder and under any other Loan
Document.

10.7. Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.

10.8. Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent ratably in proportion to their respective Commitments
(or, if the Commitments have been terminated, in proportion to their Commitments
immediately prior to such termination) (i) for any amounts not reimbursed by the
Borrower for which the Agent is entitled to reimbursement by the Borrower under
the Loan Documents, (ii) for any other expenses incurred by the Agent on behalf
of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, without
limitation, for any expenses incurred by the Agent in connection with any
dispute between the Agent and any Lender or between two or more of the Lenders)
and (iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the Agent in
any way relating to or arising out of the Loan Documents or any other document
delivered in connection therewith or the transactions contemplated thereby
(including, without limitation, for any such amounts incurred by or asserted
against the Agent in connection with any dispute between the Agent and any
Lender or between two or more of the Lenders), or the enforcement of any of the
terms of the Loan Documents or of any such other documents, provided that (i) no
Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Agent and (ii) any indemnification required pursuant to Section 3.5(vii)
shall, notwithstanding the provisions of this Section 10.8, be paid by the
relevant Lender in accordance with the provisions thereof. The obligations of
the Lenders under this Section 10.8 shall survive payment of the Obligations and
termination of this Agreement.

 

73



--------------------------------------------------------------------------------

10.9. Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.

10.10. Rights as a Lender. In the event the Agent is a Lender, the Agent shall
have the same rights and powers hereunder and under any other Loan Document with
respect to its Commitment and its Loans as any Lender and may exercise the same
as though it were not the Agent, and the term “Lender” or “Lenders” shall, at
any time when the Agent is a Lender, unless the context otherwise indicates,
include the Agent in its individual capacity. The Agent and its affiliates may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Borrower or any of its
Subsidiaries in which the Borrower or such Subsidiary is not restricted hereby
from engaging with any other Person. The Agent, in its individual capacity, is
not obligated to remain a Lender.

10.11. Lender Credit Decision. Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities. Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Agent, the Arranger or any other Lender and based on the
financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Agent, the Arranger or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents.

10.12. Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower, such resignation to be effective
upon the appointment of a successor Agent. Upon any such resignation, the
Required Lenders shall have the right to appoint, on behalf of the Lenders, a
successor Agent. If no successor Agent shall have been so appointed by the
Required Lenders within thirty (30) days after the resigning Agent’s giving
notice of its intention to resign, then the resigning Agent may appoint, on
behalf of the Lenders, a successor Agent. Any appointment of a successor Agent
shall be subject to the Borrower’s consent, which shall not be unreasonably
withheld or delayed, provided that such consent shall not be required at any
time that a Default shall have occurred and be continuing. Notwithstanding the
foregoing, the Agent may at any time without the consent of the Borrower or any
Lender, appoint any of its Affiliates which is a commercial bank as a successor
Agent hereunder. No successor Agent shall be deemed to be appointed hereunder
until such successor Agent has accepted the appointment. Any such successor
Agent shall be a commercial bank having capital and retained earnings of at
least $500,000,000. Upon the acceptance of any appointment as Agent hereunder by
a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Agent. Upon the effectiveness of the resignation of the Agent, the resigning
Agent shall be discharged from its duties and obligations hereunder and under
the Loan Documents. After the effectiveness of the resignation of the Agent, the
provisions of this

 

74



--------------------------------------------------------------------------------

Article X shall continue in effect for the benefit of the Agent in respect of
any actions taken or omitted to be taken by it while it was acting as the Agent
hereunder and under the other Loan Documents. The Agent may not be removed or
replaced at any time without its prior written consent. In the event that there
is a successor to the Agent by merger, or the Agent assigns its duties and
obligations to an Affiliate pursuant to this Section 10.12, then the term “Prime
Rate” as used in this Agreement shall mean the prime rate, base rate or other
analogous rate of the new Agent.

10.13. Agent’s Fee. The Borrower agrees to pay to the Agent and the Arranger,
for their respective accounts, the fees agreed to by the Borrower, the Agent and
the Arranger pursuant to that certain letter agreement dated February 5, 2019,
or as otherwise agreed from time to time.

10.14. Delegation to Affiliates. The Borrower and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Article IX and
Article X.

10.15. Guarantor Releases. The Lenders hereby empower and authorize the Agent to
execute and deliver to the Borrower on their behalf any agreements, documents or
instruments as shall be necessary or appropriate to effect any releases of any
Guarantor which shall be permitted by the terms hereof or of any other Loan
Document or which shall otherwise have been approved by the Required Lenders
(or, if required by the terms of Section 8.2, all of the Lenders) in writing.

10.16. Co-Agents, etc. Neither the Co-Syndication Agents nor the
Co-Documentation Agents nor any Co-Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to such
Lenders as it makes with respect to the Agent in Section 10.11.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders or the Issuing Lender under applicable law, if the Borrower becomes
insolvent, however evidenced, or any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available, other than trust accounts) and any other Indebtedness at
any time held or owing by any Lender or the Issuing Lender or any Affiliate of
any Lender or the Issuing Lender to or for the credit or account of the Borrower
may be offset and applied toward the payment of the Obligations owing to such
Lender or the Issuing Lender, whether or not the Obligations, or any part
hereof, shall then be due.

11.2. Ratable Payments. Subject to Section 2.23, if any Lender, whether by
setoff or otherwise, has payment made to it upon its Loans (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Loans held by the other Lenders so that after such
purchase each Lender will hold its ratable proportion of Loans. If any Lender,
whether in connection with setoff or amounts which might be subject to setoff or
otherwise, receives collateral or other

 

75



--------------------------------------------------------------------------------

protection for its Obligations or such amounts which may be subject to setoff,
such Lender agrees, promptly upon demand, to take such action necessary such
that all Lenders share in the benefits of such collateral ratably in proportion
to their Loans. In case any such payment is disturbed by legal process, or
otherwise, appropriate further adjustments shall be made.

11.3. Application of Payments. So long as a Default shall have occurred and be
continuing, or if the Borrower shall otherwise fail to direct the application of
payments hereunder, the Agent shall, unless otherwise specified at the direction
of the Required Lenders, which direction shall be consistent with the last
sentence of this Section 11.3, apply all payments and prepayments (other than
prepayments pursuant to Section 2.8(A)) in respect of any Obligations in the
following order:

(A) first, to pay interest on and then principal of any portion of the Loans
which the Agent may have advanced on behalf of any Lender for which the Agent
has not then been reimbursed by such Lender or the Borrower;

(B) second, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Agent;

(C) third, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Lenders and the Issuing Lender;

(D) fourth, to pay interest due in respect of Loans and Reimbursement
Obligations;

(E) fifth, to the ratable payment or prepayment of principal outstanding on
Loans, Reimbursement Obligations, Rate Management Obligations and Banking
Services Obligations in such order as the Agent may determine in its sole
discretion; and

(F) sixth, to the ratable payment of all other Obligations.

Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party. Unless otherwise
designated (which designation shall only be applicable prior to the occurrence
of a Default) by the Borrower, all principal payments in respect of Loans shall
be applied first, to repay outstanding Floating Rate Loans, and then to repay
outstanding Eurocurrency Loans with those Eurocurrency Loans which have earlier
expiring Interest Periods being repaid prior to those which have later expiring
Interest Periods. The order of priority set forth in this Section 11.3 and the
related provisions of this Agreement are set forth solely to determine the
rights and priorities of the Agent, the Lenders and other Holders of Guaranteed
Obligations as among themselves. The order of priority set forth in clauses
(D) through (F) of this Section 11.3 may at any time and from time to time be
changed by the Required Lenders without necessity of notice to or consent of or
approval by the Borrower, or any other Person. The order of priority set forth
in clauses (A) through (C) of this Section 11.3 may be changed only with the
prior written consent of the Agent.

11.4. Relations Among Lenders.

Except with respect to the exercise of set-off rights of any Lender in
accordance with Section 11.1, the proceeds of which are applied in accordance
with this Agreement, and except as set forth in the following sentence, each
Lender agrees that it will not take any action, nor institute any actions or
proceedings, against the Borrower or any other obligor hereunder or with respect
to any Loan Document,

 

76



--------------------------------------------------------------------------------

without the prior written consent of the Required Lenders or, as may be provided
in this Agreement or the other Loan Documents, at the direction of the Agent.
Notwithstanding the foregoing, and subject to Section 11.2, any Lender shall
have the right to enforce on an unsecured basis the payment of the principal of
and interest on any Loan made by it after the date such principal or interest
has become due and payable pursuant to the terms of this Agreement.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower, the Agent, the
Issuing Lender and the Lenders and their respective successors and assigns,
except that (i) the Borrower shall not have the right to assign its rights or
obligations under the Loan Documents, (ii) any assignment by any Lender must be
made in compliance with Section 12.3 and (iii) any assignment or delegation of
duties by the Agent shall be made only in compliance with Article X. The parties
to this Agreement acknowledge that clause (ii) of this Section 12.1 relates only
to absolute assignments and does not prohibit assignments creating security
interests, including, without limitation, any pledge or assignment by any Lender
of all or any portion of its rights under this Agreement and any Note to a
Federal Reserve Bank; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3. The Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided, however, that the
Agent may in its discretion (but shall not be required to) follow instructions
from the Person which made any Loan or which holds any Note to direct payments
relating to such Loan or Note to another Person. Any assignee of the rights to
any Loan or any Note agrees by acceptance of such assignment to be bound by all
the terms and provisions of the Loan Documents. Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Loan.

12.2. Participations.

12.2.1. Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with applicable law, at any time sell to one
or more banks or other entities that are not Ineligible Institutions or
competitors of the Borrower or any Subsidiary in any of their respective lines
of business (“Participants”) participating interests in any Loan owing to such
Lender, any Note held by such Lender, any Commitment of such Lender, any L/C
Interest of such Lender or any other interest of such Lender under the Loan
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Loans and L/C Interests and the holder of any Note issued to it
in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrower and the Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents; provided,
however, that each Participant shall comply with Section 3.5 as though it were a
Lender (it being understood that the documentation required under Section 3.5
shall be delivered to the participating Lender). In addition, each Lender that
sells a participation shall, acting for this purpose only as an agent of the
Borrower,

 

77



--------------------------------------------------------------------------------

maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, L/C Interests or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, L/C Interest or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive, in the
absence of manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Credit Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

12.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan, L/C Interest or Commitment in which such
Participant has an interest which forgives principal, interest or fees or
reduces the interest rate or fees payable with respect to any such Loan, L/C
Interest or Commitment, extends the Facility Termination Date (except as set
forth in Section 2.24), postpones any date fixed for any regularly-scheduled
payment of principal of, or interest or fees on, any such Loan, L/C Interest or
Commitment, postpones the expiry date of any Letter of Credit beyond the
Facility Termination Date, releases any guarantor (except in connection with a
disposition of Equity Interests of a Guarantor otherwise permitted by the Loan
Documents) of any such Loan or Reimbursement Obligation or releases all or
substantially all of the collateral, if any, securing any such Loan or
Reimbursement Obligation.

12.2.3. Benefit of Setoff. The Borrower agrees that each Participant shall be
deemed to have the right of setoff provided in Section 11.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 11.1 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.

12.3. Assignments.

12.3.1. Permitted Assignments. Any Lender or the Issuing Lender may, in the
ordinary course of its business and in accordance with applicable law, at any
time assign to one or more banks or other entities that are not Ineligible
Institutions or competitors of the Borrower or any Subsidiary in any of their
respective lines of business (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Each assignment shall be of a constant,
and not a varying, ratable percentage of all of the assigning Lender’s rights
and obligations under this Agreement. Such assignment shall be made pursuant to
an Assignment and Assumption. The consent of the Borrower, so long as no Default
exists, shall be required prior to an assignment becoming effective with respect
to a Purchaser which is not a Lender or an affiliate thereof (provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Agent within ten (10) Business
Days after having received notice thereof). The consent of (i) the Agent, and
(ii) provided that JPMorgan is at such

 

78



--------------------------------------------------------------------------------

time the Principal Issuing Lender, JPMorgan in its capacity as such shall be
required prior to any assignment. Any consent required under this Section 12.3.1
shall not be unreasonably withheld or delayed. Each such assignment with respect
to a Purchaser which is not a Lender or an affiliate thereof shall (unless the
Agent otherwise consents) be in an amount not less than the lesser of (i)
$5,000,000 or (ii) the remaining amount of the assigning Lender’s Commitment
(calculated as at the date of such assignment) or its outstanding Loans and L/C
Interests (if the applicable Commitment has been terminated). The assignee, if
it shall not be a Lender, shall deliver to the Agent an Administrative
Questionnaire in which the assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrower and its affiliates and their Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws. The Agent shall,
acting for this purpose only as an agent of the Borrower, maintain a copy of
each assignment and acceptance delivered to it and a register (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
or/and the principal amount (and stated interest) of the Loans owing to each
Lender from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, each Lender and the Agent shall
treat each person whose name is recorded in the Register as the owner of the
Loans for all purposes of this Agreement. Notwithstanding anything to the
contrary, any assignment of any Loan shall be effective only upon appropriate
entries with respect thereto being made in the Register.

12.3.2. Effect; Effective Date. Upon (i) delivery to the Agent of an Assignment
and Assumption in respect of the applicable assignment, together with any
consents required by Section 12.3.1, and (ii) payment of a $3,500 fee to the
Agent for processing such assignment (unless such fee is waived by the Agent),
such assignment shall become effective on the effective date specified in such
assignment. The Assignment and Assumption shall contain a representation by the
Purchaser to the effect that none of the consideration used to make the purchase
of the Commitment, Loans and L/C Interests under the applicable assignment
agreement constitutes “plan assets” as defined under ERISA and that the rights
and interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party hereto, and no further consent or action
by the Borrower, the Lenders or the Agent shall be required to release the
transferor Lender with respect to the percentage of the Aggregate Commitment,
Loans and L/C Interests assigned to such Purchaser. Upon the consummation of any
assignment to a Purchaser pursuant to this Section 12.3.2, the transferor
Lender, the Agent and the Borrower shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.

12.4. Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any Reports; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.11 of this
Agreement.

 

79



--------------------------------------------------------------------------------

12.5. Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee, the transferor Lender or the assigning Lender shall cause the
Transferee, concurrently with the effectiveness of such transfer or assignment,
to comply with the provisions of Section 3.5.

ARTICLE XIII

NOTICES

13.1. Notices; Electronic Communication.

13.1.1. Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
Section 13.1.2), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 1000 Alfred Nobel Drive, Hercules, California
94547, Attention of Treasurer (Telecopy No. (510) 741-5815; Telephone No. (510)
741-6142), with a copy to Attention of General Counsel (Telecopy No. (510)
741-5865);

(ii) if to the Agent, (A) in the case of borrowings denominated in Dollars, to
JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 10 South Dearborn
Street, 7th Floor, Chicago, Illinois 60603, Attention of Duyanna Goodlet
(Telecopy No. (888) 303-9732) and (B) in the case of borrowings denominated in
any other Agreed Currency, to J.P. Morgan Europe Limited, 25 Bank Street, Canary
Wharf, London E14 5JP, Attention of The Manager, Loan & Agency Services
(Telecopy No. 44 207 777 2360), and in each case with a copy to JPMorgan Chase
Bank, N.A., 560 Mission Street, 19th Floor, San Francisco, California, Attention
of Alex Rogin (Telecopy No. (415) 315-5722);

(iii) if to JPMorgan as an Issuing Lender, to it at JPMorgan Chase Bank, N.A.,
Sarjapur Outer Ring Rd, Vathur Hobli, Floor 04, Bangalore, 560 087 India,
Attention of Dinesh Chandrasekaran (Telecopy No. (312) 256-2608), or in the case
of any other Issuing Lender, to it at the address and telecopy number specified
from time to time by such Issuing Lender to the Borrower and the Agent; and

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in Section 13.1.2, shall be effective as provided in such Section.

 

80



--------------------------------------------------------------------------------

13.1.2. Electronic Communications.

(i) Notices and other communications to the Lenders and the Issuing Lenders
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Agent and the
applicable Lender. The Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

(ii) Unless the Agent otherwise prescribes, (1) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (2) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(2), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(1) and (2) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

13.1.3. Change of Address, Etc. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

13.1.4. Electronic Systems.

(i) The Borrower agrees that the Agent may, but shall not be obligated to, make
Communications (as defined below) available to the Issuing Lenders and the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Agent is provided “as is” and “as
available.” The Agent Parties (as defined below) do not warrant the adequacy of
such Electronic Systems and expressly disclaim liability for errors or omissions
in the Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System. In no event shall the Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Party, any Lender, the Issuing Lenders or any other Person or entity
for damages of any kind, including, without limitation, direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Loan Party’s or the Agent’s
transmission of Communications through an Electronic System. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Agent, any Lender or any Issuing Lender by means of electronic communications
pursuant to this Section, including through an Electronic System.

 

81



--------------------------------------------------------------------------------

ARTICLE XIV

COUNTERPARTS

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS. EACH OF THE LENDERS AND THE AGENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT, NOTWITHSTANDING THE GOVERNING LAW
PROVISIONS OF ANY APPLICABLE LOAN DOCUMENT, ANY CLAIMS BROUGHT AGAINST THE AGENT
BY ANY LENDER RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
CONSUMMATION OR ADMINISTRATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS..

15.2. CONSENT TO JURISDICTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK SITTING IN THE BOROUGH OF MANHATTAN (OR IF SUCH COURT LACKS SUBJECT
MATTER JURISDICTION, THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN), AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY

 

82



--------------------------------------------------------------------------------

SUCH ACTION OR PROCEEDING MAY (AND ANY SUCH CLAIMS, CROSS-CLAIMS OR THIRD PARTY
CLAIMS BROUGHT AGAINST THE AGENT OR ANY OF ITS RELATED PARTIES MAY ONLY) BE
HEARD AND DETERMINED IN SUCH FEDERAL (TO THE EXTENT PERMITTED BY LAW) OR NEW
YORK STATE COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE AGENT, ANY ISSUING LENDER OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE BORROWER, ANY LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT
MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. EACH PARTY TO THIS
AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 13.1. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

15.3. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[Signature Pages Follow]

 

83



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date and year first
above written.

 

BIO-RAD LABORATORIES, INC., as the Borrower By:  

/s/ Ronald W. Hutton

Name:   Ronald W. Hutton Title:   Vice President and Treasurer

 

Signature Page to Credit Agreement

Bio-Rad Laboratories, Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as an Issuing Lender, and
as Administrative Agent By:  

/s/ Kenneth Wong

Name:   Kenneth Wong Title:   Vice President

 

Signature Page to Credit Agreement

Bio-Rad Laboratories, Inc.



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., individually as a Lender and as a Co-Syndication Agent
By:  

/s/ Sebastian Lurie

Name:   Sebastian Lurie Title:   SVP

 

Signature Page to Credit Agreement

Bio-Rad Laboratories, Inc.



--------------------------------------------------------------------------------

 

HSBC BANK USA NATIONAL ASSOCIATION, individually as a Lender and as a
Co-Syndication Agent By:  

/s/ Tyler J. Mei

Name:   Tyler J. Mei Title:   Vice President 21702   Commercial Banking

 

Signature Page to Credit Agreement

Bio-Rad Laboratories, Inc.



--------------------------------------------------------------------------------

 

MUFG UNION BANK, N.A., individually as a Lender and as a Co-Syndication Agent
By:  

/s/ Yasser Yousuf

Name:   Yasser Yousuf Title:   Director

 

Signature Page to Credit Agreement

Bio-Rad Laboratories, Inc.



--------------------------------------------------------------------------------

CITIBANK, N.A., individually as a Lender and as a Co-Documentation Agent By:  

/s/ Eugene Yermash

Name:   Eugene Yermash Title:   Vice President

 

Signature Page to Credit Agreement

Bio-Rad Laboratories, Inc.



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCATION, individually as a Lender and as a
Co-Documentation Agent By:  

/s/ Christine Gardiner

Name:   Christine Gardiner Title:   Director

 

Signature Page to Credit Agreement

Bio-Rad Laboratories, Inc.



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By:  

/s/ Adriana Collins

Name:   Adriana Collins Title:   Director

 

Signature Page to Credit Agreement

Bio-Rad Laboratories, Inc.



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Lender By:  

/s/ Jack J. Euston

Name:   Jack J. Euston Title:   Vice President

 

Signature Page to Credit Agreement

Bio-Rad Laboratories, Inc.



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ David C. Mruk

Name:   David C. Mruk Title:   SVP

 

Signature Page to Credit Agreement

Bio-Rad Laboratories, Inc.



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

APPLICABLE MARGIN

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS     LEVEL V
STATUS  

Eurocurrency Rate

     1.125 %      1.250 %      1.375 %      1.500 %      1.750 % 

Floating Rate

     0.125 %      0.250 %      0.375 %      0.500 %      0.750 % 

 

APPLICABLE FEE RATE

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS     LEVEL V
STATUS  

Commitment Fee

     0.125 %      0.150 %      0.175 %      0.200 %      0.250 % 

Letter of Credit Fee

     1.125 %      1.250 %      1.375 %      1.500 %      1.750 % 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(i) or (ii).

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than or equal to 0.75 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
less than or equal to 1.50 to 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than or equal to 2.25 to 1.00.

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Leverage Ratio is less than or equal to 3.00 to 1.00.

“Level V Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status or Level IV Status.

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.



--------------------------------------------------------------------------------

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s Status as reflected in the then
most recent Financials. Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective five (5) Business Days after the Agent
has received the applicable Financials. If the Borrower fails to deliver the
Financials to the Agent at the time required pursuant to Section 6.1, then the
Applicable Margin and Applicable Fee Rate shall be the highest Applicable Margin
and Applicable Fee Rate set forth in the foregoing table until five (5) Business
Days after such Financials are so delivered. Notwithstanding the foregoing,
Level I shall be deemed to be applicable with respect to the Applicable Margin
and the Applicable Fee Rate until the Agent’s receipt of the applicable
Financials for the Borrower’s first fiscal quarter ending after the Closing Date
(unless such financial statements demonstrate that Level II, III, IV or V should
have been applicable during such period, in which case such other Level shall be
deemed to be applicable during such period) and adjustments to the Status then
in effect shall thereafter be effected in accordance with the preceding
sentences.



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

LENDER

   COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 30,000,000  

BANK OF AMERICA, N.A.

   $ 23,500,000  

HSBC BANK USA, NATIONAL ASSOCIATION

   $ 23,500,000  

MUFG UNION BANK, N.A.

   $ 23,500,000  

CITIBANK, N.A.

   $ 23,500,000  

WELLS FARGO BANK, NATIONAL ASSOCIATION

   $ 23,500,000  

BANK OF THE WEST

   $ 17,500,000  

CITIZENS BANK, N.A.

   $ 17,500,000  

U.S. BANK NATIONAL ASSOCIATION

   $ 17,500,000  

TOTAL COMMITMENTS

   $ 200,000,000  



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMPLIANCE CERTIFICATE

 

  To:

The Lenders party to the

   

Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of April 15, 2019 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among Bio-Rad Laboratories, Inc. (the
“Borrower”), the lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement. Accounting terms not otherwise defined herein or in
the Agreement have the meanings ascribed to them in conformity with Agreement
Accounting Principles.

THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF THE BORROWER THAT:

1. I am the duly elected [Chief Financial Officer] [Treasurer] of the Borrower;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements (the fiscal quarter ended on the
last day of the accounting period covered by the attached financial statements
is referred to below as the “Fiscal Quarter”);

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below;

4. Schedule I [and Schedule II] attached hereto set[s] forth financial data and
computations evidencing the Borrower’s compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct;
[and]

5. Pursuant to Section 6.1(xi) of the Credit Agreement, attached hereto as Annex
A is a current list of Margin Stock held by the Borrower or any of its
Subsidiaries. Such Margin Stock is valued at $                         as of
                 , 20         [.] [; and]

[6. Attached hereto as Annex B is a good standing certificate (dated within
thirty (30) days of the date of this Compliance Certificate) for the Borrower
and each Guarantor (if any) from the appropriate governmental officer in such
party’s jurisdiction of organization.]1

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

1 

To be included for the Compliance Certificate accompanying the annual audited
financial statements.



--------------------------------------------------------------------------------

  

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I [and Schedule II] hereto and the financial statements delivered with
this Compliance Certificate in support hereof, are made and delivered this
         day of                 , 20            .

 

BIO-RAD LABORATORIES, INC.

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

I.    NEGATIVE COVENANTS

 

A.    RESTRICTED PAYMENTS (Section 6.10)       (1)    State whether during the
Fiscal Quarter the Borrower or any of its Subsidiaries has made any Restricted
Payment in reliance on clause (e) of Section 6.10.          Yes/No       (2)   
If the answer to question (A)(1) is yes, state below in (a) the amount of such
Restricted Payments during the Fiscal Quarter and in (b) the aggregate amount of
such Restricted Payments since the beginning of the fiscal year in which the
Fiscal Quarter occurred:       (a)    Amount of such Restricted Payments during
Fiscal Quarter       $                         (b)    Aggregate amount of such
Restricted Payments during fiscal year to date       $                        
(c)    [Maximum permitted aggregate amount of such Restricted Payments during
any fiscal year]2       [$100,000,000] B.    INDEBTEDNESS (Section 6.11)
(calculated, except for item (6) below as of the last day of the Fiscal Quarter)
      (1)    Indebtedness (other than Intercompany Indebtedness) of Foreign
Subsidiaries (Section 6.11(v))       $                         (2)   
Liabilities of Foreign Subsidiaries with respect to receivables sold with
recourse by Foreign Subsidiaries (Section 6.11(vi))      
$                         (3)    Indebtedness constituting purchase money
Indebtedness and/or Capital Leases (Section 6.11(xii))   
$                            (4)    Other Indebtedness (Section 6.11(xvii))   
$                            (5)    State whether during the Fiscal Quarter the
Borrower or any of its Subsidiaries has entered into a Sale and Leaseback
Transaction pursuant to Section 6.11(viii).          Yes/No      

 

 

2 

Pursuant to Section 6.10(e) of the Credit Agreement, such Dollar limitation
shall not be applicable if at the time of the making of such Restricted Payment
and immediately after giving effect (including giving effect on a pro forma
basis acceptable to the Agent) thereto, the Borrower is in compliance with the
financial covenants set forth in Section 6.26.



--------------------------------------------------------------------------------

(6)    If the answer to question (B)(5) is yes, describe in reasonable detail on
Schedule II hereto the date, nature and amount of the applicable transaction,
and state below the Leverage Ratio, calculated on a pro forma basis for the
applicable four-quarter period (describe in reasonable detail on Schedule II
hereto such pro forma adjustments to the Leverage Ratio with respect to such
four-quarter period):    (a)    Pro forma Leverage Ratio                 to 1.00
(b)    Maximum permitted Leverage Ratio    3.00 to 1.00 C.    INVESTMENTS
(Section 6.14)    (1)    State whether during the Fiscal Quarter the Borrower or
any Guarantor made any Investments in Subsidiaries, and including any
Investments resulting from a Division, other than Guarantors pursuant to
Section 6.14(iii).       Yes/No    (2)    If the answer to question (D)(1) is
yes, describe in reasonable detail on Schedule II hereto the date, nature and
amount of each such Investment, the cumulative amount of Investments pursuant to
Section 6.14(iii) since the Closing Date, and the cumulative amount of
repayments and returns on Investments in such Subsidiaries since the Closing
Date.    (3)    State whether during the Fiscal Quarter the Borrower or any of
its Subsidiaries made any Investments pursuant to Section 6.14(x).       Yes/No
   (4)    If the answer to question (D)(3) is yes, describe in reasonable detail
on Schedule II hereto the date, nature and amount of each such Investment, the
cumulative amount of Investments pursuant to Section 6.14(x) since the Closing
Date, and the cumulative amount of repayments and returns on such Investments
since the Closing Date.    E.    LIENS (Section 6.15(xiii))       Aggregate
principal amounts of obligations outstanding as of the last day of the Fiscal
Quarter secured by Liens not otherwise permitted by Sections 6.15(i) through
(xii) and (xiv)    $                            Maximum permitted amount is the
greater of (A) $30,000,000 and (B) 9% of Consolidated EBITDA for the most
recently ended four fiscal quarters for which financial statements have been
made available under Section 6.1 of the Credit Agreement at the time of the
incurrence of any such Lien    .    CONTINGENT OBLIGATIONS (Section 6.24(vi))   
   Aggregate amount of Contingent Obligations outstanding as of the last day of
the Fiscal Quarter not otherwise permitted by Section 6.24   
$                            Maximum permitted amount    $25,000,000



--------------------------------------------------------------------------------

II.

 

FINANCIAL COVENANTS

       

A.

 

MINIMUM INTEREST COVERAGE RATIO (Section 6.26.1)

 

    Calculate the interest coverage ratio for the four-quarter period ended on
the last day of the Fiscal Quarter, and calculated, with respect to Permitted
Acquisitions and joint ventures, on a pro forma basis, as follows (describe in
reasonable detail on Schedule II hereto pro forma adjustments for Permitted
Acquisitions and joint ventures, if any, during such four-quarter period):      
    Consolidated EBITDA

 

   

+/–

  

Consolidated Net Income (Loss)

     $                         

+

  

to the extent deducted from revenues in determining Consolidated Net Income:

         

+

  

Consolidated Interest Expense

        +                      

+

  

non-cash interest expense

        +                      

+

  

expenses for income taxes paid or accrued

        +                      

+

  

depreciation expense

        +                      

+

  

amortization expense

        +                      

+

  

extraordinary, unusual or non-recurring losses

        +                      

+

  

non-cash expenses and non-cash charges or losses

        +                      

+

  

Specified Litigation Costs

        +                      

–

  

to the extent included in Consolidated Net Income:

         

–

  

extraordinary gains and gains from discontinued operations, all net of tax and
to the extent realized

        -                      

–

   any cash payments made during such period in respect of items described in
clause (vi) of the definition of Consolidated EBITDA subsequent to the fiscal
quarter in which the relevant non-cash expenses or non-cash charges or losses
were incurred         -                       –    non-realized investment gains
        -                       The items set forth above to be added to and
subtracted from Consolidated Net Income with respect to any Subsidiary shall be
added or subtracted only to the extent and in the same proportions that (a) the
net income of such Subsidiary was included in the calculation of Consolidated
Net Income, if such Subsidiary is not a Wholly-Owned

 

 



--------------------------------------------------------------------------------

    Subsidiary and (b) the Consolidated EBITDA of such Subsidiary (calculated as
if such Subsidiary were the “Borrower”) is permitted to be paid or distributed
as a dividend, advance, loan or other distribution to the Borrower. With regard
to the net income of any entity in which the Borrower or a Subsidiary owns an
Equity Interest but such Equity Interest is insufficient to cause such entity to
be deemed a “Subsidiary” hereunder, the net income of such entity shall not be
included in the calculation of Consolidated Net Income except to the extent that
such net income was paid or distributed to the Borrower or the Subsidiary, as
applicable, as a dividend or other distribution on such entity’s Equity
Interest.           

Consolidated EBITDA

     =$                                

Consolidated Interest Expense

          

Consolidated Interest Expense

     $                                

(a)

 

Actual interest coverage ratio for Fiscal Quarter

                  to 1.00        

(b)

 

Minimum permitted interest coverage ratio for Fiscal Quarter

     4.00 to 1.00     B.     MAXIMUM LEVERAGE RATIO (Section 6.26.2)         
Calculate the Leverage Ratio for the four-fiscal quarter period ended on the
last day of the Fiscal Quarter, and calculated, with respect to Permitted
Acquisitions and joint ventures, on a pro forma basis, as follows (describe in
reasonable detail on Schedule II hereto pro forma adjustments for Permitted
Acquisitions and joint ventures, if any, during such four-quarter period):     
   

Consolidated Funded Indebtedness as of the last day of the Fiscal Quarter
(including any undrawn amounts available under issued Letters of Credit but
excluding any Rate Management Obligations and similar obligations under other
Financial Contracts)3

     $                                

Consolidated EBITDA

     $                                 (a)   Actual Leverage Ratio for Fiscal
Quarter                   to 1.00         (b)   Maximum permitted Leverage Ratio
for Fiscal Quarter      3.50 to 1.00  

 

3 

Pursuant to the definition of “Leverage Ratio” in the Credit Agreement, the
numerator of such ratio is Consolidated Funded Indebtedness minus the lesser of
(A) the sum of all unencumbered cash and Cash Equivalent Investments of the
Borrower held on deposit in the United States of America and (B) $250,000,000.



--------------------------------------------------------------------------------

SCHEDULE II TO COMPLIANCE CERTIFICATE

[Add detail as applicable]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Agent as contemplated
below, the interest in and to (i) all of the Assignor’s rights and obligations
in its capacity as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto that represents the amount and
percentage interest identified below of all of the Assignor’s outstanding rights
and obligations under the respective facilities identified below (including
without limitation any letters of credit and guaranties included in such
facilities and (ii) to the extent permitted to be assigned under applicable law,
all claims (including without limitation contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
sold or assigned pursuant to clause (i) above), suits, causes of action and any
other right of the Assignor against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
(the rights and obligations sold and assigned pursuant to clauses (i) and (ii)
above being referred to herein collectively as the “Assigned Interest”). Such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.

 

1.   

Assignor:

           

 

   2.   

Assignee:

     

[and is an Affiliate/Approved

  

 

     

Fund of [identify Lender]4

   3.   

Borrower:

  

Bio-Rad Laboratories, Inc.

   4.   

Agent:

  

JPMorgan Chase Bank, N.A., as the Administrative Agent under the Credit
Agreement

5.    Credit Agreement:    The Credit Agreement dated as of April 15, 2019 among
the Borrower, the financial institutions party thereto as Lenders, the Agent,
and the other agents party thereto. 6.    Assigned Interest:

 

 

4 

Select as applicable.

 

1



--------------------------------------------------------------------------------

Facility Assigned

   Aggregate
Amount of
Commitment/Loans
for all
Lenders*      Amount of
Commitment/Loans
Assigned*      Percentage
Assigned of
Commitment/Loans5  

                     6

     $        $                           % 

                     

   $        $                           % 

                     

   $        $                           % 

 

7. Trade Date:  

 

   7 

Effective Date:                     , 20         [TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.]

 

*

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

5 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

6

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, etc.)

7 

Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

     

ASSIGNOR

[NAME OF ASSIGNOR]

      By:   

 

         Title:      

ASSIGNEE

[NAME OF ASSIGNEE]

      By:   

 

         Title: [Consented to and]8 Accepted:      

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

     

By:  

 

Name:   Title:  

JPMORGAN CHASE BANK, N.A., as

Principal Issuing Lender

By:  

 

Name:   Title:  

[Consented to:]9 BIO-RAD LABORATORIES, INC.

By:  

 

Name:   Title:  

 

8 

To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

9 

To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Lender) is required by the terms of the Credit Agreement.

 

1



--------------------------------------------------------------------------------

ANNEX 1

TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectability, or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, (iv) any requirements under
applicable law for the Assignee to become a lender under any Loan Document or to
charge interest at the rate set forth therein from time to time or (v) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document, (vi) inspecting any of the property, books or records of the Borrower,
or any guarantor, or (vii) any mistake, error of judgment, or action taken or
omitted to be taken in connection with the Loans or the Loan Documents.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) it satisfies the requirements, if any, specified
in the Credit Agreement and under applicable law that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and
(vii) attached as Schedule 1 to this Assignment and Assumption is any
documentation required to be delivered by the Assignee with respect to its tax
status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. THIS ASSIGNMENT AND ASSUMPTION SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.



--------------------------------------------------------------------------------

SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT

ADMINISTRATIVE QUESTIONNAIRE

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)



--------------------------------------------------------------------------------

SCHEDULE I TO ASSIGNMENT AND ASSUMPTION AGREEMENT

US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF REVOLVING NOTE

                , 20        

BIO-RAD LABORATORIES, INC., a Delaware corporation (the “Borrower”), promises to
pay to the order of [                ] (the “Lender”) the aggregate unpaid
principal amount of all Revolving Loans made by the Lender to the Borrower
pursuant to Article II of the Agreement (as hereinafter defined), in immediately
available funds at the main office of JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Agent”), in Chicago, Illinois, together with interest
on the unpaid principal amount hereof at the rates and on the dates set forth in
the Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on the Revolving Loans in full on the Facility Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of April 15, 2019 (which, as it may
be amended, restated, supplemented or modified and in effect from time to time,
is herein called the “Agreement”), among the Borrower, the lenders party
thereto, including the Lender and the Agent, to which Agreement reference is
hereby made for a statement of the terms and conditions governing this Note,
including the terms and conditions under which this Note may be prepaid or its
maturity date accelerated. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Agreement.

The Borrower hereby waives presentment, demand, protest and any notice (except
as to notice specifically set forth in the Agreement) of any kind. No failure to
exercise and no delay in exercising, any rights hereunder on the part of the
holder hereof shall operate as a waiver of such rights.

This Note shall be governed by, and construed in accordance with, the law of the
State of New York, but giving effect to Federal laws applicable to national
banks.

 

BIO-RAD LABORATORIES, INC. By:  

 

Name:   Title:   Treasurer



--------------------------------------------------------------------------------

SCHEDULE OF REVOLVING LOANS AND PAYMENTS

OF PRINCIPAL TO

NOTE OF BIO-RAD LABORATORIES, INC.,

DATED [                ], 2019,

 

Date

   Principal
Amount of
Loan    Maturity
of Interest
Period    Principal
Amount
Paid    Unpaid
Balance



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMMITMENT AND ACCEPTANCE

Dated [                ]

Reference is made to the Credit Agreement dated as of April 15, 2019 (as the
same may be amended, modified supplement or restated from time to time, the
“Credit Agreement”) among Bio-Rad Laboratories, Inc. (the “Borrower”), the
financial institutions party thereto (the “Lenders”), and JPMorgan Chase Bank,
N.A., as contractual representative for the Lenders (the “Administrative
Agent”). Terms defined in the Credit Agreement are used herein with the same
meaning.

Pursuant to Section 2.6 of the Credit Agreement, the Borrower has requested an
increase in the Aggregate Commitment from $                 to
$                . Such increase in the Aggregate Commitment is to become
effective on the date (the “Effective Date”) which is the later of (i)
                ,         and (ii) the date on which the conditions precedent
set forth in Section 2.6 in respect of such increase have been satisfied. In
connection with such requested increase in the Aggregate Commitment, the
Borrower, the Administrative Agent and                          (the “Accepting
Lender”) hereby agree as follows:

1. Effective as of the Effective Date, [the Accepting Lender shall become a
party to the Credit Agreement as a Lender and shall have all of the rights and
obligations of a Lender thereunder and shall thereupon have a Commitment under
and for purposes of the Credit Agreement in an amount equal to the] [the
Commitment of the Accepting Lender under the Credit Agreement shall be increased
from $                 to the] amount set forth opposite the Accepting Lender’s
name on the signature page hereof.

[2. The Accepting Lender hereby (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment and Acceptance
Agreement; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
contractual representative on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.]10

3. The Borrower hereby represents and warrants that as of the date hereof and as
of the Effective Date, (a) all representations and warranties in the Loan
Documents shall be true and correct in all material respects as though made on
such date (unless such representations and warranties specifically relate to an
earlier date) and (b) no event shall have occurred and then be continuing which
constitutes a Default or an Unmatured Default.

4. THIS COMMITMENT AND ACCEPTANCE AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

10 

To be added only if the Accepting Lender is not already a Lender.



--------------------------------------------------------------------------------

5. This Commitment and Acceptance Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Commitment and
Acceptance Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

    BIO-RAD LABORATORIES, INC.     By:  

                                             

    Name:       Title:       JPMORGAN CHASE BANK, N.A., as Administrative Agent
    By:  

 

    Name:       Title:       JPMORGAN CHASE BANK, N.A., as Principal Issuing
Lender     By:  

 

    Name:       Title:   COMMITMENT     ACCEPTING LENDER $     [ACCEPTING
LENDER]     By:  

 

    Name:       Title:  



--------------------------------------------------------------------------------

Reaffirmations of Guarantors

Each of the undersigned hereby acknowledges receipt of the foregoing Commitment
and Acceptance. Capitalized terms used in this Reaffirmation and not defined
herein shall have the meanings given to them in the Credit Agreement referred to
in the foregoing Commitment and Acceptance. Without in any way establishing a
course of dealing by the Administrative Agent or any Lender, the undersigned
reaffirms the terms and conditions of the [Guaranty] dated as of
[                ] executed by it and acknowledges and agrees that such
[Guaranty] and each and every other Loan Document executed by the undersigned in
connection with the Credit Agreement remain in full force and effect and are
hereby ratified, reaffirmed and confirmed. All references to the Credit
Agreement contained in the above-referenced documents shall be a reference to
the Credit Agreement as so amended by the Commitment and Acceptance and as the
same may from time to time hereafter be amended, modified or restated. The
failure of any Guarantor to sign this Reaffirmation shall not release, discharge
or otherwise affect the obligations of any of the Guarantors hereunder or under
the [Guaranty].

 

[GUARANTORS]

By:  

 

Name:   Title:  